  Case 6:18-cr-00016-RWS-KNM Document 146-1 Filed 10/12/18 Page 1 of 15 PageID #:
                                     1667
                                                                                                                                               OMB No. 11 0-0020
  U.S. Department of Justice
  Bureau of Alcohol, Tobacco, Firearms a d Explosives                              Firearms Transaction Record Part I
                                                                                    Over-the-Counter

 WARNING: You may not recei e a fire rm if prohibited by Federal or State law. The information you provide will                           Transferor's Transaction
 be use to determine whethe you are prohibited ijnder law from eceiving a firearm. Certain violations of the Gun                          Serial Number (If any)
 Control Act, 18 U.S.C. §§921 ei, seq are punishable by up to 10 years imprison ent and/or up to a $250,000 fine.

 Prepare in original only. All entries must be handwritten in ink. Read the Notices, Inst uctions, and Definitions o                       Electronic
 this form. PLEASE P I T.
                                        Section A - Must Be Completed Personally By Transferee (Buyer)
  1. Transferee s Full Name
 Last Name                                               First Name                                             Middle Name (If no mid l name, state "NMN")
  Yoo                                                     Heon                                                     Jong

      Current Residence Ad ress (U.S. Postal abbreviations are acce table. .Cannot be a ost office box.)
 Number and Street Address 0 1                           City             fV low ( R )o                      County fiy 231?f Agtjte            ZIP C e
  1 W -©oiWd-ApM-208 A ,.r \7-0\                          Balias                                             .Coliln-County , TX                -waefl--
                                                                                                                                                              HyM
              jjy-
 3. Place of Birth
                                                 :
                                                                      4. Height     5. Weight    6. Gender         7. Birth Date
 U.S. Cit and State              -OR-     Foreign Country             Ft. 5            (Lbs.)     |X I Male        Month         Day                Year
                                          South Korea
                                                                      In. 9            190        | | Female           08            28              1993
 8. Social Security umber (Optional, but will help prevent misidentification)       9. Unique Personal Identification umber (UP1N) if applicable (See
 XXX-XX-XXXX                                                                           Instr ctions fo Q estion 9.)
 10.a. Ethnicity                   lO.b, Race (Check o e o more boxes.)
 | | Hispanic or Latino            | | merican Indian or Alaska Native Q Blacker African American Q White
 fx] Not Hispanic or Latino        fxl Asian Native Hawaiian or Ot er Pacific Islan er
II. Answer questions 1 La. ( ee exceptions) through 11.1, an 12 (ifap licable) by checking or marking es o ko in t e boxe to the right of the questions.
a. Are you the actual transferee/buyer of the fireann(s) listed on this for ? Warning: You are not the ctual bu er if you are                        Yes          No
     acquirin the firearm(s) on behalf of another person. If ou are not the actual buyer, the dealer cannot transfer the firearm(s)
     to you. (See In tructi ns for Question 11.a.) Exceptio : If yo a e picking u a repai ed fi ea m(s) for anothe r on, y ar not
     r quired to a swer II.a, and may proceed to q estion Jl.b.
 b. Are you under in ictment or infor ation in any court for a felony, or any other crime, for which the judge could imprison you for                   Yes       No
     more than one year? (See I struction for Que tio I b.)
     Have you ever been convicted in any court of a felony, or any other crime, for which the judge could have i prisoned you for more                  Yes       No
     than one year, even if you received a shorter sentence including probatio ? (See Inst uctions fo Question ll.c.)
d. Are you a fugitive from justice?

e. Are you an unlawful user of, or addicted to, marij ana or any depressant, sti ulant, narcotic drug, or an other controlled substance?

f. Have you ever been adju ic ted mentally defective (which includes a et rmination by a court, boar , c mmissi n, or other lawful
    a thority that yo are a da ge to you self or to oth rs or are incompetent to manage your own affai s) OR have you ever been                         Yes       No
    committed to a mental institution? (S e Instruction fo Question 1 If)
g. Have you been discharged from the Armed Forces under dis onorable conditions?

h. Are you subject to a court o der rest aining you from harassing, stalking, or threatening your chil or an intimate partner or child of
                                                                                                                                                        n m.
                                                                                                                                                        Yes

                                                                                                                                                        Yes
                                                                                                                                                              No

                                                                                                                                                                  No
    such partner? (S e In truction for Question Il,h.)

                                                                                                                                                        Yes
i. Have you ever been conv cted in any court of a misdemeanor cri e of do estic violence? (See Instructions for Que tion 1 Li.)

j. Have you ever renounced your United States citizenship? _
                                                                                                                                                        n
                                                                                                                                                        Yes   No
                                                                                                                                                                  No



  . re you an alien illegally in the United States?
                                                                                                                                                        aa
                                                                                                                                                        Yes       No

i. Are you an alien ad itted to the Unite States under a noni migrant visa? (See Instructions fo Que tion ILL) // yo answered
                                                                                                                                                                  (2
                                                                                                                                                        Yes   No
      no 0 9 eslloni do NOT respond to que tion 12 an p oc ed to question 13.
l2 instmetions"       Unitedf Sfat6s 1undcr a nonimm grant visa, do you fall within any of the e ceptions set forth m ih
    instruct tons (If es, the licensee must complete question 20c.) (See I str ctions for Question 12.) If question 11.1. is an wered                   Yes   No
 Wl!" a no resP° se Me" do NOT respond to que tion 12 and proceed to uestion 13
13. hat is your State of residence '                                        '
                                        14. What is your co ntry of citizenship? (Li t/check mo e limn        15. If you are not a citizen of the United States,
    (if a y) (See Inst uctions for          one, if applicable. If you are a citizen of the United Slate ,
    Que tion 13.)                                                                                                 what is your U.S.-issued alie number or
                                            pr cee to questio 16.) 0 United States of America                     admission number?
Texas
                                            I 1 Other (Specify)_
Note: Previous Editions Arc Obsolete
                                                        Transferee (Bu er) Continue to Next Page
Pa e I of 6                                            S APLE IF PAGES BECOME SEPARATED
                                                                                                                                  ATP Fmm 4-173 (5300.9) fori I
                                                                                                                                  Revise April 2012
Case 6:18-cr-00016-RWS-KNM Document 146-1 Filed 10/12/18 Page 2 of 15 PageID #:
                                   1668

I certify that my answers to Sectio A a e t ue, correct, and complete, I have read and unde stan the Notices, Instructions, and Definitions
on TP Form 4473, 1 understand that answering es to question H.a. if I am not the actual buyer is a crime punishable as a felony un er
Federal la , an may also violate State and/or local la . I understand that a person who ans ers “yes to an of the questions II.b, through
11.k. is prohibited from purchasin or receiving a fi earm. I understand that a erson who ans e s yes" to question 11.1. is p ohibited from
 urchasing or receiving a firearm, unless the erson also ans ers Yes to question 12. I also understand that making any false oral or
written statement, or exhibiting any false or mis epresented id ntification ith espect to this transaction, is a crime punishable as a felony
under Feder l la , an ma also violate State and/or local law. I further understand that the repetitive purchase of firearms for the urpose
of resale for livelihoo and profit svithout a e eral firear s license is a violation of la (See I structio sfor Q estion 16).
16. Transferee's/Buyer s Signature                                                                                     17, Certification Date
                                                                                                                                       11/18/2016
                                                                  st Be Co pleted By Transferor (Seller)
 18. Type of firearm(s) to be transferred (check or mark ail that apply) .      19. If sale at a gun show or other qualifying event.
       Q Handgun [x] Long Gun | | Other Firearm (Frame, Receiver, etc. Name of Event
                          (rifle or See Instructions fo Question 18.)
                          shotg n )                                                    City, State
 20a. Identification (e.g.. Virginia Driver's lice se (VA DL) or othe valid gov rnment-iss ed photo identification.) (See Instivc/ionsfor Question 20.a.)
 Issuing A thority and Type of Identification                Number on Identification                                 E piration Date of Identification (if any)
                                                                                                                      Month           Day           Year
 Texas License To Cany Handgun                              06735130                                                     08             28               2020
20b. Alternate Documentation (if driver's license or other identification document does mi s ow cu rent esidence a dress) (See Instructions fo
     Questio 20.h.)

20c. Aliens Admitte to the United States Under a Nonimmigrant Visa Must Provide: Type of ocumentation sho ing an exception to t e nonimmi¬
      rant visa pro ibition. (Se instructions for Q tion 20.c.)


         Questions 1, 2, or 23 Must Be Co pleted Prior To The Transfer Of The Firearm(s) (See Instructions for Questions 21, 22 and 23.)
2ia. Date the trans 'eree's i entifymg information in Section A was tr nsmit-
                                                                           21b. The NICS or State transaction number (if provided) was
        ed to NICS o the appropriate State agenc : (Mont /Day/Year)
        Month          Day             Year



21c.   fhe response initially provided by NICS or the appropriate State                2 I . If initial NICS or State response as "Dela e , " the following
       jgency as:                                                                             response was received from NICS or the appropriate St te agency:
          Proceed Delayed                                                                  | | Proceed                            ate)
          Denie [The firearm (s) m y b tra fer ed on                                        1 1 Denied (date)
        H Cance||ed (MissingDisposition
                       Information date provided by NICS) if State law                     1 I Cancelled ( ate)
                       permits (optional)]                                                 I 1 No resolution was provided within 3 business days.
2)e, (Co plete if applicable.) After the f rear was transferred, the following response was received f om NICS or the appropriate Stale agenc on:
                                (date). Q Proceed Q Denied Q Cancelled
21 . The name and Brady i entification number of the NICS e aminer (Optio al)


                                                ( ame)                                               ( umber)
22, | J No NICS check as require because the transfer involved only National Firean s Act firearm(s). (See In tructions fo Que tio 22.)

23. [x] No NICS check was require because the buyer has a valid permit from the State where the tr nsfer is to take place, hich ualifies as an
           e em tion to NICS (See In tructio s for Question 22.)
 Issuing State an Pennit Type                Date of Issuance (if any)    Expiration Date (if ny)             Permit Number (if any)
Texas - License to Carry Handgun                                             08/28/2020                           06735130
                                            Section C - Must Be Completed Personall B Transferee (Buyer)
If the transfer of the fireann(s) takes place on a different day from the date that the transferee (buyer) signed Section A, the transferee must complete
Section C immediately prior to the transfer of the firearm(s), (See Instructio s for Questio 24 and 25.)
I certify that my ans ers to the questions In Section A of this form are still true, correct and complete. ~~ ' ~
24. Transferee s/Bu er s Si nature
                                                                                                                                  25. Recertificadon Date


                                                           Transferor (Seller) Continue to Next Page
                                                         STAPLE IF PAGES BECOME SEPARATED

Page 2 of 6                                                                                                                         ATFFormWS (5300.9) Parti
                                                                                                                                    Revised April 2012
  Case 6:18-cr-00016-RWS-KNM Document 146-1 Filed 10/12/18 Page 3 of 15 PageID #:
                                     1669
                                                      Section D - Must Be Completed By Transferor (Seller)
                       26.                                27.                                    28.                                       29.                       30.
   Ma ufacturer and/or fmporter (If the                  Model                            Serial Number                         Type (pisiot, r volver, tifle,   Caliber or
 manufacturer and importer are different,                                                                                       shotgun, receiver, fimie,         Gauge
       the FFL should include both.)                                                                                             tc.) (See in tructions fo
                                                                                                                                q estion 29)

 Smith and Wesson                                 M&P15Spert-2-               TE71011                                            Rifle                           5.56x45m ''
                                                              tn vi Y                                                                                             dy i/ffii

                                                                                                                                             /
                                                                                                                                     /                           y
30a, Total Number of Fireanns (Please handwrite by printing e.g,, on , ftvo, three, etc. Do not use numerals,)                  30b. Is an part of this transaction a
 one                                                                                                                            Pawn Redemption? Yes[x]No
30c. For Use by FFL (See Instructions for Question 30c.)


                   Complete ATF Form 3310.4 For Multiple Purchases of Hand uns Within 5 Consecutive Business Days
31. Trade/corporate na e and address of transferor (seller) (Ha d stamp m y be 32. Federal Firearms License Numbe M st cont in t least fir t
    use .)                                                                         three a d last five digits of FFL Numbe X-XX-XXXXX.)
   Academy Store 4fl                                                               (Hand stamp ma be sed.)
   8668 Sout Broadway Avenue
   Tyler, TX 75703                                                                             5-75-04350


                The Person Transferring The Firearm(s) Must Complete Questions 33-36. For Denied/Cancelled Transactions,
                                      The Person Who Completed Section B Must Complete Questions 33-35.
I certify that my answers in Sections B and D are true, correct, and complete. I have read and unde stand the Notices, Inst uctions, and Definitions
on ATF Form 4473. On the basis of: (1) the statements in Section (and Section C if the transfer does not occur on the day Section A was com¬
pleted); (2) verification of the identification noted in question 20a (and my reve ification at the time of transfer i the t a sfe does not occ r on t e
day Section A was completed)', and (3) the information in the current State La s and Published Ordinances, it is m belief that it is not unlawful for
me to sell, eliver, transport, or otherwise dispose of the fi earm(s) listed on this for to the person identified in Section A.
33. Transferor’s/Seller’s Name (Pleaseprint) 34. Transferor’s/Sellertp Signature                35, Transferor’s/Seller's Title      36. Date Transferred

Michael Mayfield                                                                                          Associate                                         ?/It/.hrx if
              NOTICES, INSTRUCTIONS AND DEFINIT ONS                                     If ou or the bu er discover that an ATF Form 44 3 is incomplete or improperly
                                                                                        completed after the firearm has been transferred, an ou or the bu er wish to
Purpose of the Form: The information and certification on this form are                 ma e a record of your discovery, then photocop t e inaccurate form an make
designed so that a erson licensed under 18 U.S.C. § 923 may determine if he             any necessar additions or revisions to the photoco . You onl s oul make
or she may lawfull sell or deliver a firearm to the person identified in                change to Sections B an D. The uyer shoul onl make cha ge to Sections A
Section A, and to alert the buyer of certain restrictions on the receipt an             an C, Whoever made the changes should initial and ate the changes. The
possession of firearms. This form should only be used for sales or transfers            corrected photocopy should be attached to the original For 4473 and retained as
where the seller is licensed un er 18 U.S.C. § 923. The seller of a firearm             part of your ermanent records,
must etermine the lawfulness of t e transaction and maintai proper records
of the transaction. Consequently, the seller must be familiar with the                  Over-the-Counter Transaction: The sale or other disposition of a firearm b a
provisions of 18 U.S.C. §§ 921-931 and the regulations in 27 CFR Part 478.              seller to a bu er, at the seller's licensed premises. This includes (he sale or other
In deter ining (he lawfulness of the sale or delivery of a long gun fiv/fe o            disposition of a rifle or shotgun to a nonreside t buyer on such premises.
shotgun) to a resident of another State, the seller is presumed to know the
applicable State laws and publis e or inances in both the seller s State and            State Laws and Published Ordinances: The publication (ATF P 5300.5) of
the bu er’s State,                                                                      State firear s laws and local ordinances TF distributes to licensees.

After the seller as completed the firear s transaction, he or she must make             Ex ortation of Firearms: The State or Commerce Departments may require you
the completed, original ATF Form 4473 (which incl des the Notice , Gen ral              to obtain a license prior to export.
Instr ctions, and Definitions), and any su porting ocuments, part of his or
her permanent records, Such Forms 4473 must be retained for at least 20                                                        Section A
years. Filin may be chronological (b ate), alphabetical (by am ), or
numerical (by tran action erial lumber), ns long as all of the seller’s                 Question 1. Transferee’s Full Na e: he buyer irmsl erso ally complete
completed For s 4 73 are filed in the same maimer. FORMS 473 FOR                        Section A of this form and certify (sig ) that the ans ers a c true, correct, and
DENIED/CANCHLLED TRANSFERS MUST BE RETAINED: I the transfer                             com lete, Ho ever, if the bu er is nable to read nnd/or write, the answers
of a firearm is denicd/cancelled by NIGS, or if for any other reason the                (ot than t ig atu e) may be completed by an ther erson, excluding the
transfer is not complete after a NICS check is initiated, the licensee must             seller. Two persons (other t an the eller) must then si n as witnesses to the
retain the ATF For 4473 in his or her records for at least 5 years. Forms               bu er's answers and signature,
4473 with respect to which a sale, deliver , or transfer did not ta e place shall
be separately retained in alphabetical (by ame) or chronological (b ale of
                                                                                        When the buyer of a firea m is a corporation, com any, ass ciation, partnership,
transfer 's c rlificalion) order.
                                                                                        or other such b siness entity, an officer authorized In act on behalf of the


Page 3 of 6                                                                                                                                ATF Form 4473 (5300.91 Port 1
                                                                                                                                           Revised April 2012
   Case 6:18-cr-00016-RWS-KNM Document 146-1 Filed 10/12/18 Page 4 of 15 PageID #:
                                      1670
                                                                       G 10564                                                               OMB No. 1 MO-0020
TJ.S. Department of Justice
Bureau of Alcohol, Tobacco, Firearms and Explosives                                 Firearms Transactio Record

  ARNING: You ma not receive a firearm if prohibited by Federal or State law. The information ou provide ill be used to                     Transferor's/Seller s
determine whether ou are prohibited from receiving a firearm, Certain violations of the Gun Control Act, 18 U.S.C. 921 et                    Transaction Serial
seq., are punishable by up to 10 years im rison ent and/or up to a $250,000 fine.                                                               umber (If any)
Read the Notices, Instructions, and Definitions on this form. Pre re in original only at the licensed remises ("licensedpremises"
incl e business temporarily conducte from a qualif ing gun show or eve t i the same St te i which the lic ns d premises is
loc ted) unless the transaction qualifies under 18 U.S.C. 22(c). All entries must be hand ritten in ink. "PLE SE PRINT."
                                             Section A - Must Be Completed Personall By Transferee/Buyer
1. Transferee's/Bnyer's Full Name (If legal name contains an i itial only, eco d "IO" after t e iniliol. If no middle initial or name, record NMN".)
Last ame (Incl ding suffix (e.g., Jr, Sr, II, III)) First Name                                                  Middle Name
YOO HEON                                                                                                         JONG
2, Current State of Residence and ddress (TJ.S, Postal abbreviations are acceptable. Cannot be a post office bo .)
Number and Stresi Adaress y iry ount                                                                                                          State   ZIP Code
                                                             TV .ER                                   SMITH                                    TX     75703

/ %d fyfif Lr 10
3. Place of Birth             ,k/ aUOHlf)                         d. Height 5, Weight [6. Sc.<            7. Birth Date
U.S, Cit and State           n' -or- Fore gn Cou tiy              Ft. 5         (Lbs.) ® Main             Month           Day                Year
Ff-WQRTI lrTE A»                      5c)U (cosre-'t              In. IQ     190         D Te ala           8              28                 1993
8. Social Securit umber (Optional, but will help prev nt mis,acidification)   . Uni ue Personal Identification Number  (UPIN) if applicable (S e
500515475                                                                   Instructio s for Que tion 9.)
lO.a. Ethnicity                 lO.b. Race (In a dition to t nicit , select one or mor race i iO.b, Both lO.a. andlO.b. mu t be answered.)
O His anic or Latino                 Aivucan Indian or o \ijti e [H Rla •••'• AdVicaii /»uv-.-ar» White
       ot Hispanic or Latino |l*LI sian                                      [J Native Hawaiian cr Other Pacific Isla der
11. Answer the following questions by checking or marking or "no" in the boxes to the right of ne questions.                                              Yes No
a. Are ou the actual transferee/buyer of the flrearmtr'i lisle J on this form? Warning: You are not the actual transferee/buyer if ou are
   acquiring the firearm(s) on behalf of another person, If you are not the actual transferee/b er, the licensee cannot transfer the
   firearm(s) to ou. Exc ption: If ou are picki g up a re aired fiream(s) for a other pe son, you a e not required to answer 1 a, and may
                                                                                                                                                          gg a
   proceed to question 1 b. (See In tructions for Question 11 a.)
b. Are you under indictment or information in any court for a felon , or any other crime for wnich the judge could imprison ou for more than one
   year? (See Instructions for Q estion lib.)                                                                                                             0 83
c. Have you ever beeu convicted in any court of a felony, or any other crime fo which the judge could have imprisoned you for more than one year,
   even i ou received a shorter sentence including probation? ( ee I structions fo Question 1 l. .)                                                       0m
d. Are you a fugitive from justice? (See Instruction fo Quasrinn ll.d.)                                                                                   0@
e. Are you an unlawful ser of, c add.'cted to, m rijuana or an depressant, stim lant, narcotic drug.: any other controlled substance?
   Warnin : The use or possession of marijuana remsms en'awtui nder Federal law regardless o : whether it has been le alized or                           n
   decriminalized for medicinal or rec eational purpose rn« state where you reside.
 f. Have ou ever been adjudicated u: i mental defset ' c O have, voa evr been 3 Jir.mi .t ul tci e minis Instilulicn? (See In tructions for Que tio
    ll.fi)                                                                                                                                                um
 g. Have ou been discharged from the rsuer. Forces under cLI.onorabl: conditions?                                                                         n
 h, Are you subject to a court order restraining you from harassin , stalkin , or threatenin our child or an intimate partner or child of such partner?
    (See I structio s for Que tion 1 L t.)                                                                                                                  m
 i, Have you ever been convicted in sin court of a miscen.sa'ior crime of domestic 'violence? (See instruction for Questio ll.i.)                         a
 1 ,a. ountry ot itizenship; (Cl ak/lUr. more th m one, i nnltcabla. Nationals of the United States may check U.S.A.)
      ® United States of Amcrich to |_ O.U'.. wi,ittiyA.ouniriuj foy . 1(0
                                                                                                                                                          Yes No
 12,b. Have you eve; rencunceu .,o r itr.d States oitn iuh'i '.
                                                                                                                                                           m
 12.c. Are you an alien illegall 01 mil,,v,''rally in ihe Uniteo. Slates'.
                                                                                                                                                          nm
 12,d.I. Are ou an alien who has been adniiUed to the United States under a no immigrant visa? {See i st uctions for Question 12,d.)

 ll.d,2. If "yes", do yon f ll ithin any of the e ce tions stated in me instructions? ¦ gg N/a"-                                                          b5S
 13. If you are an alien, record your Li .S.-lssued Alien or Admission number (AM, USCrJv, or J.94d):
 Previo s E itions Are Obscltt:                                      Tranrforee/Bu er Co rdf w-. to Next Pay;e
 Page 1 of6                                                       SVurLT. sv P GES jfJECGiuESEPA TEt;                                       ATF E-Fora 4473 (5300,9)
                                                                                                                                            Revised Octo er 2016
   Case 6:18-cr-00016-RWS-KNM Document 146-1 Filed 10/12/18 Page 5 of 15 PageID #:
                                      1671

T certify that my answers in Sectio       are tr e, corree!:, aud .eempleie. I hare uaU an underi.and th: Notices, Instructions, an Definitions on ATF
Form 4473. I understand that, •»£..« * *. t g "yes" <;e que nio-i .s. ifi! am not th* hi tunl tm-tlMoohuyer i a crime punishable as a felony under
Federal law, and may also riedate Smto asid/cr local lav/, / unde stand that a perron ho ans ers " es" to any of the questions 11.b. through 11.i
and/or 12.b, through 12,c, is prohibited from purchasi g or •eeeiving a fi earm. 1 understand that a person who ans ers "yes" to uestion 12,d.l. is
prohibited from receiving or posteimsig a firearm, nless the person answers "yes" to question 17, , . and provides the ocumentation required in
18,c. I also un erstand that making a ny false orr.l or in ilror statement, or eshibi ing any false nr misrepresented identification ith re pect to this
transaction, is a crime punishable as a felon under Fc er i b , ami may also violate .State an /or local law, I further understan that the repetitive
purchase of firearms for the pu ose oV resale for Irvelihoo l and rofit ithout a Fe eral firearms license is a violation of Federal law. (See
I structions f r Que tion 14.)
 14. Transferee's/Bu er's Signature                                                                                            15, Certification Date
             - ¦ s
                                                                                                                                               2s)lrll~0 G
               -7?
                                                        f;rtct 1 ' Must Be Completed nv Vransfe or/ScHer

16. Type of firearm(s) to be tram, dure a (.n ck o ma ie mi uv.:;.                            l i. if Wiiski is c o ijualifyiiig gun show or event:

  | | Handgun             Long Ci               Ollier T- 'ar:: ,, w,i»f, r eiver, r'c          c, ; ofFon kor:
                                           11
                          (ri ies cr            Sr? ,,;? tr <r'":e:.i ' c .r Ov.estion U> '
                                                                                              City.              State:
                          shosgmsj
18.a. Identification I e.g., rghhu 7 .v , s ucmsc ,, r! LL) oi ther v ti i g isnii„c,u povt Mmijioa'.iort.) (See Instructions for Question i8,a.)
Issuing Aut ority and Type oiTucin oaiioii                  |1m fiiue! i : ide lilioaiion                                   Expiration Date of Identification (if a y)
 TEXAS                                                                                                                      Month         Day             Year
                                                            106735130
  CONCEALED H NDGUN LICENSE                                                                                                  8               28             2020
                                                            1
18,b. S pplemental Government Is ued Docume :<,uon (it'i ersti ication document does n t show cun nt residence add ess) (See I structions for Questio
      JS.b.)

18,c. Exception to the Nonimmignint .'em. rrohibr' n e tjs..i3tere, /buyw any.vsr.F . ES" v: ' : " 2. the transferor/seller must record the t pe of
      documentation showing toe en-ijn- -'Ti to the prohih t 11 "i i attach a co y to this AT? Form 4 V (See Instructions for Question I8.c.)


           Questio s 19,2d, or 21 Mmt WwCens ieiotl. '1 : To tieTT-anslti 01 Tr.i nieatMify) ie Instruction fo Question 19, 20 and 21.)
19,a. Date the transferee's/buyer's identifying information in Section A. was I!9 h The NJCS or State transaction number (ifp ovid d) was;
      transmitted to N1CS or the apjrop.ple Slate agency: I
        Month           Da                o


19.c. The response initially (first) providm'. by NICS o- v rApfiatg state                    ! d nw foilr ing response(s) as/were later received from NICS or the
      a ency was,                                                                             j a proprit-'e .Mate: age cy:

        I | Proceed ] P-'                                                                     11 | "r reed
                                                                                                                                          (dat ) J~j Overtu ed
               Denied Q i.-T ; . rv ) ny < . uy.y ' .0,1                                      k.i                                        Jdate)
                                                                                              l[" ) Cancelled                             (date)
        D Ca celled ifSaeinv.i . ..rts fcodonalh
                                                                                              [ J N'o r.asponr- ws rov ded within 3 business ays.

 19,e, (Complet if appli able.) .AT',1 , T. yi)!. 7/5: Inti siti., .1, i lode wins res: .1., ,,us ict. Iwd h ,rn IC3 or the appropriate State a ency on:

                                tdatej. ["J ProiV'C-u Q Denied Ql Cancelled
 19,f. The name and Brady identification number of the N1CS c <"r,,incr. (Optional) I'P.g. Na e of FFL Emplo ee Completing N1CS check. (Optio al)
                                                      _          ' JOHMNIF FOSTER
                     (name)                                             : . t.rber) ,



      | j NoNiCS     check
           NFA firefjm(s),     sErt'ii
                           as ref!          , 1.
                                   / ' :i ¦ *•     . war.'ompiaro
                                               •• rppro                dii,
                                                        .cd N'-A. » >'.%    1,(See
                                                                         ricn.  iiH Jnstnvrr.o
                                                                                     d' a . o-e1     process
                                                                                               v:for QtwMOn    on the in ividual who ill receive the
                                                                                                            . 01

       R check as retju'.teci "ii.e iiv: t      ? ru i ¦ : "hat r, i ?-1! ' pen ! .d-o. the Ft.tt where the transfer is to take place, which qualifies 1
           exemption to NICS. /£•>? rr ¦•••', turut/b' Q..e~C 1

 Issuing State and Permit Type IDatc of ;s: Jeiioe |3xo..d!on Dtli; ,                                            mj)              Permit Number (t any)
  TEXAS, CCP/CPL/CHL/LTC. { __ _ _ J „                                                                                             06735130
                                                 Section C - i'us'; ilo Completed Pin cma'I By Tiv/mf:'it hu er
 If the tra/isfer of tlie fireann(s) takoj 1(700 on a difiern dn,, .r.i , uo date that the tranii.V.rno buyi'i signed Section A, the transferee/buyer must complete
 Section C immediately prior lo the transfer of the fi car (s'. (r.ee. .Instructio s for Q ertia; V w'd 2 <,)
 I certify that my a s ers to t e questio s in Section n'ftTTfyi a t . till trr 1 ~a r wnu iote-
 22. Transferee's/Bu er's Signature -                                                                                                23. Recertification Date

                                                             . ;a:;si;;,'Jr/fic!icr Costiaue r.' .i'; Pugn
                                                              • PI . 0 7ESI                                                                           ATF E-Fonn 447.1 (5300.9)
 Page 2 of 6                                                                                                                                          Revised O tober 20 Id
     Case 6:18-cr-00016-RWS-KNM Document 146-1 Filed 10/12/18 Page 6 of 15 PageID #:
                                        1672

                                  Section D - Must Be Completed By Transfcror/ScllerEven If The Firearm(s) is Not Transferred
                           24.                                       25.                               26,                                            27.                   28.
     Manufacturer and Importer (If any) (If the                    Model                        Serial Number                            Type (See I structio s         Caliber or
     manufactu er an importe are different,                   (If Designated)                                                              for Q stion 27.)              Gauge
           the FFL must include both.)
1. HAWK INDUSTRIES CO/H&R 1871 LLC                            PARDNER PUMP         NZ512150                                              SHOTGUN                     12 GA
2.

3,

4.

REMINDER - By the Close of Business Com lete A h ho -m d. 0,4 Kor Multi le Purchases ot a dguns Within 5 Consecutive Business Da s
                                                                                       rr30. Chock if any part of t is transaction is a pawn redemption.
29. Total Number of Firearms Transfer, cd (Please ha d,-?; !,j firiiitiage.g., :e;v, sac,
      two, three, etc. Do not use numerals.) Qne                                                             [H Line Number(s) From Question 24 Abov :
31, For Use
          >Cby
             UVLicensee/Sec      Inst ualors fo Q estion 31 i
                L.lLcilbC ,( CC Jfl)U                                                                  32. Check if tliis transaction is to facilitate a private p rty transfer,
                                                                                                            H @ee instr ctions for Q estio 32.)
33. TradeArorporate name and add ess of tronsferor/seller and roJerei Firearm i icense Number (Musi co tai at least first three and last five digits fFFL
    Number X-XX-XXXXX.) (Hand stam mav be u ed.)
 CASH AMERICA PAWN OF TYLER #3,' FPL# 5-75-423-02-9A-36808
 2013 W SOUTHWEST LOOP 323 ,
 TYLER, TEXAS, 75701
                                                 The Person Transferring The Firearm(s) Must Complete Questions 34-37.
                           For Denieo/Cm -cilcd Transactions, iuc Tcisou ho Completed Section B Must Complete Ques ion 34-36.
I certify t at: (I) I have read nd u.iJe.Tfava . che ortrtF, [unnictior s, and Drlinitinus on fiiin ATF Form 4473; (2) the information recorded in
Sections B and D is true, correct, r.i.d :c..r,plet?; and (31crtlvc trcnsacticr roerrd as b.:ec. cnrrr.plcte at y license business premise ("licensed
premises" includes business tomnflrnvily cond cted from a ualifyin gun show or event i the same State in which the licensed p emi es i located)
unless this transaction has met the requi ements of IS U.S.C. 922(c). Unless this t ansaction has been denied or cancelled, I further certify on the
basis of (1) ( e transferee',s/buyer s respo ses in Section «. (and Section C, if applicable); (2) y verification of the identification recorded in
question 18 (and my re- ei if alinn t the ti e of transfer if Section Cwas compleieri): and (5) Smte or local la applicable to the firearms business
   it is m belief that it is no! unlrvM hr m: to sell, dnlhur, ' •onnpr rt, or .il'rervi ise ispose of the firearm ) liste on this form to the person
ide tifie in Sec ion A.
3 . Transferor's/Selier's Lsme (Ple&'sa-tr'ui)                     35. Transferor's/Seller's Si nature/ "             36 Transferor's/Seller's Title           37. Date Transferred
                           //
                                                                                                                              h-tO                              iK-n
           NOTICESrfNSTRUC lDNS. .AND DEFINITIONS
                                                                                              rOXUi <, 73 f'03 DSMEL CAUCELLED TRANSFERS MUST BE RETAINED:
                                                                                              iTih. lunsfcr jTufi.ja.ir. is ceniedLcncelled by NICS, or if for any other reason the
Purpose of the Form: T e inf .™ an.v. e.i.i '..v.-pTonioi on for-.i r: oejit neri             i-ji ' ' o 11 or :c . p'ct..ft.1, NIC" oiiepk is initiate , the licensee must retain the
so that a pe son licensed under 18 U S C 5IT may nelennine if heiri e mar                       f f for 447.11" his/'vr rrcords for at least 5 years. Forms 4473 with respect to
lawfully sell or deliver a firearm to t e oerson idemifi d in Sectio A. and to olert          which a 'rale, delivers or transfer di no* take place shall be separately retaine in
t e transferee/buyer of certain restne onn o tne receipt and poss?.",3>r)n ol                 plphct !' :al (by name of transf ree) or chronological (b d te of t ansfere
firearms. he iransferor/selier of a itrearn' tnua' determine the It 'fiHness oi t e           certification! ortitr
transaction an maintain proper rect to: u, ihoua satiion. Conse uer.tiy. the
tnmsferor/schernmst ;e familiar \u..: evioisw of IB L .S.C. aLi- .Li; ktcl the                !i *.l,c sfcroi,seller c. .I,e i.'a.wf iij.'buye. iscovers that an ATF Form 4 73 is
regulations in27 CFRParts47f ard o' ! ¦ roi-'irininr tl'c l. vf.;' r/'h n!>.                    .o .-pLU. u hi. rjpc.i; co.i: l»: after the firearm has been tra sferre , and the
or delivery of a rifle or e otgun lo a resiriert of anot er State, the                        transfei or/seller or the transferee/buyer wishes to correct the ombsion(s) or
transferor/seller is presumed lo know tV t; T.aF'c State laws and ptiW'shed                   <'iK: i) photocop tit-, marcurate form and ake any necessary additions or
ordinances i both the transferor s/scller's State and t e transferee's/buyer's Slate,         revisions to the photocopy. The transferor/seller shoul only make cha ges to
(See ATF Piiblicaiion 5300.5, Slate Laws and P blish d Ordinances )                           qc-tinns R nnd R The iransferee/h yfr shoul only make cha ges to Section A and
                                                                                              C. Whoever ma e ilia changes should initial and date the changes. The correcte
GcneraJi , ATF Form 4473 must be completed at the licensed business premises                  photocop shoul oe ai ened w the original Form 4473 an retained as part of the
when a firearm is tra sferred ovei-i ic-r >Mii -ularal Ijiv, 18 L.'! f' F ' At,               - i - - ' 'vsc.iler s c vraiiciit cords.
allows a license impuner, marit.i'tiit i.' , ¦i: a\.i ,c ...II Ihjif , n-;
nonlicensec who oes not appear in r'r ,-- ; in,, Irnw's L- i,, only                           T .rpcr'-'.lo lif. f.'rr.1,:':, '.'h,1 State cr Commerce Dep rt ents ma require a
ifthe transferee/buyer meets tenaip ieo' .rn .'.i'.is. fete requirci iei tr <i •. '! *
                                                                                              finuiv.v (i.'i c c mj obtv n a !i« nse prior to export, Warning: ny person who
 forth in section 922(c), 7 CFR478 ari ,., ,- Procedure 2:; 12                                r.iyx/.T fireat'o tlm! iiropcr a.idiorization ma be fined not more than
                                                                                              $1,000,0110 no/cr in pr soned for not more tha 20 years. See 22 U.S.C. 2778(c).
After tlte transferor/seller has co plete., the '..rea ms traiiaaKion, Jir.s.w .this,
make the complete , original ATF rua i-e '.T finic inclu es u ih d s,                                                                 Section A
General Immicttons, and a, . su oi;i.'1gdri ui„i.„J, c.'h.s,
her permanent recor .! uch Form:, 447 • 'ui.v he retnine l for at lens1 vfi ye rs and         Th; '.:vi':.ii'ee/in.y»; null personally eom lele Section A of this form and certif
after t at period may be submitte to .viF.Li.i ma be chionelogi-i. d le                       istgn) >1.::: the h iv/ets are iruc, correct, and complete. However, if the transferee/
of disposition), alphabetical (by /ta ,is oj pu, :Uasi,}, or numerical (by t meciion          buyer is u able lo lead mvi/oi write, the answers (othe than the signautre) ma be
serial numbe ), as lo g as all of it Iran .c e: r/rel!ciJs completed Fcn .tc a«73 a e
                                                                                                          by ur.cthct etssn, ex u .n the transferor/seller. wo persons (othe
file in t e same manner.
                                                                                              t e 1 h' rM Jiror id t. .acts tlien sign as witnesses to the transferee's/buyer's
                                                                                              gnswi i1 via sigiwhii? ,v-,';if,taiion inquesfion 14.




 Page 3 of 6                                                                                                                                                   ATF E-Fotm 4473 (5300.9)
                                                                                                                                                                 evised October 2016
  Case 6:18-cr-00016-RWS-KNM Document 146-1 Filed 10/12/18 Page 7 of 15 PageID #:
                                     1673

When the transfcree buyer of a firesn t' a cm nratiou, compi y. , 'u ion,                       Afii HA TfLANfiF LRiiS/iili ER of the firearm an must answer "NO" to
partnership, or other such busiaefc n -ifttcraul orhaKllc 'fihalf                               cu s lo -, U.a The I ,-'nsee may not transfer the firearm to Mr. Jones. However, if
ofthe business must nompiete Seciini t ri!,= form Aith his/h 1 n                                M- F- swn bu s ths f 'tarm with his own money to give to Mr. Black as a gift (wit
information, sign Section A, an alteef ' wittcn statement, executed under                       no r.irvice or tangible thing of val e provided by Mr. Black), Mr. Bro is the actual
penalties of perjury, stating: (A) the ! - bring acquired for It ; • of and                     trnr,sfcr?.c/buyer of'he firearm and shoul answer "YES" to question 11 .a. However,
will be the property of that btisine js f.ii it ¦; w (1 ) tlte name and ao.!r>:j, ¦.' 'tltat    tlte rransferor/seller may nol transfer a fireprm to any person he/she knows or has
business entity                                                                                 ren cnoble cause to believe is prohibited under 18 U.S.C. 22(g), (n) or(x).
                                                                                                EACFFTTON: if a erson is picking u a repaired fire rm(s) for another erson,
Question I, if t e transferee's/buyer's ame it; question I is illsgil in ;                      he rt,. -s not r;„ -o c to ans er 11 .a. and ma procee to question 11 .b.
tiansferor/selier must print the transfer        ' 1 j •*,['' naisi' above the t», rdtten by
tlte transferee/buyer.                                                                          Q-it . -.-i 11,b. -(sene ally, 18 U.S.C. 922(g) prohibits the shipment,
                                                                                                trer-.-.r, i.itior, -ccirt ir possession in or affecting interstate commerce of a firearm
Question 2, Current Reside ce AtW re c rttnl rente (RR; 'jenr.:|ited                            by ; \ who: has b C i convicted of a felony in any Federal, State or local court, or
provided the transferee/bu} er lives in t Stn " r: iucaiily tvhtre , s ¦ uisi treda             any : I u- critns, |.t s!iablo ty imprisonment for a term exceedin one year (Ibis does
legal residence ad ress. County nd Farn;1 ;.r? e e and the same                                 no! a; tide. h./v. I'istle.mrMi rs pu ishable by imprisomiwit of tv/oyears or less)',
                                                                                                is a fugitive from justice; s an unlawful user of, or addicted to, marijuana or any
If tlte transferee/buyer is a member oi tiiv .-'rn.ed roae-.. on uui/u , liisaher               c iessunt, slimuiant, or narcotic drug, or a y other controlle substance; has been
State of ic-side/ice is me State in whieri nia.iici pr.it itcui duty tt.- i ,i ju tted, if      aqjjfc .aicd as u meinai a'eftcu've or has been committe to a mental institution; has
the service member is acquiri g a fiieavm i. 1 dune /l.eie Itis/'iti ,y ..si.er.t duty          I r 1 / m argeil (,o •, tie Arned Forces under dishonorable conditions; is subject to
station is locate , but reskbs in a d 'fei.iu cub., the ti uuleret/bu) m ust list both          Co, lai estia.iii ,, c. Jr-s; convicted of a mis emeanor crime of domestic violence
his/ er permanent duty statiori acidte -,.j f j.Vie,* res dence addicY in ies onse to           1,1 .Federal, Stan or Tribal law; has tenouncc his/her U.S, citizenship; is an alien
question 2. If the transferee/buyer his U.o of residence, „ . .jf;rce/                                  in the Un.tcJ Suies or an alien ad itted to the Unite States u der a
bu er shoul list his her current resi ence adcress in response to                               r.:> ip- ; lig : 1 'in . ttnlvirmote, section 9 2( ) prohibits the shipment,
question 2 (e.g.. if the transfuma bhye ,s Jh-taim: hi* ., vmgal                                t :: ipo-patiap, or 11. .ip: in 01 affecting interstate commerce of a firearm by one ho
his/her w ekend Kama in Stale a, hi,'.! ,Lt Iht: Mdvei; , ! . i hi                              II i' intlictmvni't information for a felony in any F er l, State or local court, or
respo se toques c 2).                                                                           ,viy Ci'in.i, un si-vUlc j imprisonment for a term e cee ing one year. A
                                                                                                i..Rn„i...c.i a bj .i . sccu.Mioa of a crime verified b a prosecutor.
Questions, Uiil<juf? ica)2i5ciU;Ue.v.ijr:Notabt/ (UP/.S!): i u»,afsn>C5/
buyers approved to have information a mi I'.diutd about them in She! 2; KiC'S                   P- f.v l ;r 0; t!'/.- A., i ,c Fcrc s must ansv/er "yes11 to I Lb. or I l.c, if charge ith an
Voluntary Appeal File, NICS will provitl ¦ hu/n v;«h ? ' PIN, r.i, rl . t ansferee/             o'fCii. citli ; .r/t'i.i. to a Getwral Cotut Martial, or at ic the member
buyer should record in question 9. Th ilwaso; shoul provide the T h-th w en                     was .r.nvictea. I'Jisc'-.trgea un er ishonorable conditions" means separation from
conducting background c eeks u-ru ci tlvt tt .'S ortho State PO                                 the Arniod Forces rosiiii.r. from a diincnorable ischarge or ismissal adjudge by a
                                                                                                General Lcurt-ivlurt.ul. Tnat twin does not include any other discharge or separation
Question iO.a. u a lO.b. Fedtral r cu,4t.o. m CFR47Ri2tre)i, -.i uive                           t a ld ilio /v rii ! oi s.H
licensees to obtain the race uf tlte trau.ci wbuyer. t .s inibrr.iav. j;.. wip, ttu F£l)
an /or State FOl. make or ruii; out oteunai rnateiies duiing trio bacugruui d citeck                             a eraon ho has been conv cted of a felony, or any other crime, for
process and can assist with criminal in iv g'-.uoui, Fursuar to Uir-: - ir                      vv:i.., hi* judge ciiuiia .wVc imprisoAea' the person for more than one ear, or ho has
Management and Bu get (OMB), effective i'atitsty 1, 2i';02, all Fsdet A f cies                  l -.v 1 t ,atJ of a ".ii. kmwiior crime of domestic violence, is not prohibited from
requiring collection of race ana etlmioiu hn'oi isiimi on a mimsirit.-.i fy.yfc and             tKifUR *, lecti .ira, .1 osses in a tirearm if: (I) under the law of the jurisdiction
records, were re uired to collect thti hiiwm ioii in a yiu tad for rx, M 62 Fh                  whtte . ecoit kiavi oi-wre , t re person has been par oned, t e conviction has been
58782) Tire standard OMB format consw*.* of two categories for ci-.;. nti cthniciti .           expunge,:, or set asiou 0, the uersc i has had their civil ri hts (th right to vote, sit
"Hispanic or Latino," an "Not Hispanic or Latino" and five cateeoriei for data on               e/iitty, a,Kt iiohpvt>,,t ofice ta en away and later restored, AND (2) the person is
race: American indian or y nisxd Natit. , i i,i!. B cl; or All ico .Ai 'rti '.Ciiii,            not prohibite by the w oft e juris iction here the conviction occurred from
Native Hawaiian or O ter Pacific rSlsm. . ..tt 'Wn e.                                           lecciriiij; ot ossessing lUeaniiS, rersoris subject to t is exception, or o receive
                                                                                                iC ii 1 tint dis.ifii ,., j uu i L s.C. 25(c), should answer "no" to the applicable
Ethnicity refers to a person's fcri .SFt' t :ir:;; '-"('ulisn. Mexktr, i h-!!, ,                qitei'i'
South or c antrai Ame icari, o otfii r,!f i -.iithi'tor origin, re •s-d'-f " 'race,
arc considere Hispanic or Lati o.
                                                                                                  uet.lion \ l.d, I'Mtluvr: U om Justice; Any person who has fled from any State to
                                                                                                avoid j, i -ecuuCn fu, t relonv or a misdemeanor; or any rson who leaves t e State
Race - one oi more o the follow mg rer.jiws ri.itt be seleued: (ij A,-                          to n-'O!--. r mp rasiunor m any criminal procee ing. The term also includes an
Indian or Alaska Native - A person navmg oritjws in any oft e oupiiul eopjes of                  erson W3o xro' s ,„)( lusdtmeanoi or felony ctiarges are pending against such
North and South America (inclu ing Ler: ii' itiericit), anu tvlio t f, -nmns a tribal              ,......uv. i. cv .-mStats 01 ioaccjtion.
affiliation or community attac ment, i,2) A-i.-u-, • pers.-m hnvii'g -l- an of
the origi al eoples of the Fariinsv. Souuv t:,i .Wi.O rtte imliar ; .f-',i ,t,. c.u             ()!!!„, .' : it.1. A-Iji :•. ira.i as a lUc tal De/ectiye: A determination by a court,
inclu ing, lor example, Cambodia, (.hin.i, ii Pi-, jiipaii, .'foron, l\i >.i- .3 ! , kistar     t.!).',;!, hi .s v.,, ra- . L t I'vvAi: authority that a person, as a result of marked
the Philippine islands, 7 haiiand, -ditCi V:o11't, r.ii Blaci: or AfrAn rreri- I'i -            sne-v 1 ' mteiih t r,7?--ni illness, mcom etency,condition,or isease: (i)is
person avi g origins in an of ti ; fthr b ••• i i uu.'u;i;. oi AF ic:;; ff. i.i-m               u dtu'-jr w Itinis .',' hr <<> oip.cs; 01,2j lacks tlte mental ca acity to contract or
Hawaiian or Othe Pacific islander - a -.e v n i ri -in orifiics m r-- -- -'-riginal             war • .««w itfis . f'is i-irtr. snail inclu e: (1) a finding ofinsanity b a court
peoples oi Hawaii, Guam, Samo . 01 ;.,c.,- )' j.,:iii' isunds; .!id(:-' b ; ,, - a
                                                                                                inncA . v,,,,,; )r. ,;i; persons tound incom etent to stand trial or fo n not
person having origins in an of the or ginr.i ..m-iiies ofFurope, ttu- . ; 'f;;, or              gu. y c .t»o.. •: - , ..¦.e Uil U ponstbimy
North Africa Any other race or eL....;:, b .. :i.-5 „ -ibi! iv.id - - , < od,
please selecl the. losest rcprwscma 0-
                                                                                                Cr r.-t • t to n 'r d ' fi atltntlon: A formal commitment of a person to a mental
                                                                                                ir.jtifi , l,y c - rd. o, r,i.ssion, or other lawful authority, The term
Questfon 1 l.a. Actu l T a sferce/ Bcy • • ."Vixurts efth"':(1                         ; on!"   i'T' nim,!" i!.'. r. h AiWitai iMiitation in oluntarily. The term includes
the actual tnmsrer«»bnyer il' eisiw ¦: ;-f I :ri l>- 'w lo-1                             ,*'1   c ¦ .. '.vfr.r.i .iii Jilix th c es: cvmsmal illness. It also includes commitments
otherwise acquiring tlie firearn. iur In,1 (-• 'If ' .y, n'tlee/mwt1 f             - • 'f om        • 't hSuri:' ']<} •• or dr use. The tenri does not include a person in a
pawn, retrievingi:from consigmier, lUtuim u.le ,vimrn Ape,te                    ubio the        rn-.' it tuti.T in .rortaitm iir a uiuilutt admission to a mental institution.
actual ironsliirce/bu er if he/'she is kuit'-n ii- .< 1-. j, ig tltr y <. i¦ t rno
fide gifi fur t, third parly Aftft.5*- 1 l ' 1,iv.a. .                         , 'Unf           F A . ..l.V. .1 ..u .1.: iCh ini ioveine Amen ments ct of 2007, a erson
the person completing (his form monev, ,t, , 1. ui iiei tsi of,               1 I'p.ire         w . . ' i .isd;... .it. . . a mei,:*; efective or committe to a mental institution
die firearm for him her, or if the, other pur. 1 ,.s, ,c.aibi,f 0 by la , , ,. - , mg
                                                                                                in , cet.. i .t inoi-ihi-ulby tne a judication or commitment if
or possessing the Firearm


Actual TRANSFEREhVbuycr i .muiilr . I-, . nhiisu M . Jo.-c , < . wi<*hasc
a firearm for Mr. Smit (who moy-tr ,1,. v v.A t . r 1„                  r
Jones the money Cor tiu* .Ire m. ,1'. 1 i
Page 4 oi ii
                                                                                                                                                                  ATF E-Form 4473 (5300. )
                                                                                                                                                                  Revised Ociotier 2016
   Case 6:18-cr-00016-RWS-KNM Document 146-1 Filed 10/12/18 Page 8 of 15 PageID #:
                                      1674
the person has been gr nted relief by the adjudicating/commilting State ursuant to        objective of livelihood and profit through the re etitive purchase and resale of
a qualifying mental health relief from disabilities program. Also, a person who has       firearms. A license is not require of a person who only makes occasional sales,
been a judicate as a mental defective or committe to a mental institution by a            exchanges, or purchases of firearms for-the enhancement of a personal collection
department or agenc of Federal Gover ment is not prohibite by the adjudication            or for a hobby, or ho sells ail or part of his/ er personal collection of firearms.
or commitment if either: (a) the person's adjudication or commitment was set-aside
or expunge by the adjudicating/committmg agenc ; (b) the person has been full                                                    Section B
release or ischarge rom all mandatory treatment, super isio , or monitoring by
the agency, (c) the person as found by the a ency to no longer sui t, r from the          Q estio 16. T pe of Fi earm(s)i "Other" refers to frames, receivers and other
mental healt con ition t at serve as the basis of the initial adj dication/               firearms that are neither handguns nor long guns (rifles or shotguns), such as
co mitment; or (d) the a judication or commitment, respectively, r. b sed solely          firearms having a pistol grip that expel a shotgun s ell, or Nation l Firearms Act
on a me ical fin ing of disability, without an opportunity for a heanrg by a court,       (NFA) firearms, including silencers.
board, commission, or other lawful authority and the erson has noi been
a judicate as a mental efective consistent with section 922(g)(4) of ml : 18,             if a frame or receiver can onl be made into a lon gun (r fle or shotg n), it is still
United States Code, (e) the erson was granted relief rom the adju ica ing/                a frame or receiver not a handgun or long gun. However, frames an receivers are
committing agency pursuant to a qualified mental health relief from disabilities          still firearms" by efinition, an subject to the same GCA limitations as an other
program. Persons who fall within one of the ab ve exceptio s sSjuohI answer               iiret rns. See Sectio Ml(a)(3)(B). Section 922(b)(1) makes it unlawful fora
"no" to question n.i. This exception to an adjudication or commitmenioy a                 lice see to sell a y firearm other than a shotgun or rifle to any person under i e
Federal e artment or agency does uat aopiy to an perso who w«s iiducncate                 age of 1. Since a f ame or recei er for a firearm, to include one that can onl be
to be not guilty by reason of insanity, or base on lacl; of mental respo si ility, or     made into a lon un, is a 'firear other than a shotgun or rifle," il cannot bo
found incompetent to stand trial, m any crimi al case or under the U noi Co e             transferre to anyone under the age of 21, nor can these firear s be transferre to
of Military Justice.                                                                      anyone who is not a resident of the State where the transfer is to take place, Also,
                                                                                          note that multiple s ties forms are nor re uired for frames or receivers of any
Questionll.li, Qualifyin Restraini g Urb o' : Under i8 U.F. . , ieanns                    ft.Liams, or isiei grip shotguns, since they are not "pistols or re olvers" under
may not be sold to or received by ersons subject ,c a cou t ordci ,v.c,. ,,/lj was        Sdclion 9i3 g j)( ;.
issued a ter a hearing which the erson rwcives actual notice of a d ,U ai;
o portunity to participate in; (B) restrains .eh pcison rom harass,,,g, -taik.ng, or      Questlou 1). Quaiifyiug Gun Sho or Event: As defined i 27 CFR478.100, a
threateni g an intimate partner or child tr su.h intimate panner or ertor, or             gun show or e ent is a function sponsored by any national, State, or local
engaging in other conduct that oul i.,,.- at, intimate artner m les-Oi'.jUe ear of        o ga.-izatio , otvote to the collection, co petitive use, or other sporting use of
bodil injury lo the partner or child; an .-/(i) includes a fin ing !lif„ Sudi erson       fircamis, or an orga ization or association that sponsors functions devote to the
represents a credible tlireat lo the physical selVt;, of such intimate urine • chil       collection, compe/i e use, or ohier sponing use of firearms in the communit .
or ii) by its terms explicitly prohicits Ihe use, auompted u e, or ii i-lti :o use oi
physical foice a ainst such inlitriste paitnei -r child t would easo,.ab,; ce             Question lb,a, lucnviticfittoui Before a licensee may sell or deliver a firearm to
expecte to cause bodily injury. An 'iriti.- mw parmer' ot a person is the apowe or        a iioulicensee, the licensee must establish the i entity, place of residence, and age
former spouse of the pe son, the puiem oi a Uidu ofthe erson,'or un ividual               ol me u-ansfet e. buyer. 1 he transferee/buyer must provi e a valid goverament-
  ho cohabilales or has cohabimte ith 1,1'; person.                                       it ued photo identilkatton document to the transferor/seller that contains the
                                                                                          haiislorce'sfou er s name, residence a dress, an date of birth. river s license
Question 11,1, Mis emeanor Crime of Domestic Violence; A Fe ttri'!. Plate,                ot an identitica'ion -ar issued by a State in place of a license is acceptable. Social
local, or tribal of ense that is u misdcniejii a.iaer Fc tial, Stale, or t.m i law an     i scuiuy cares ate i.oi acce ta le because no address, ate of birth, or photograph
lias, as an clement, the use or aue ted use o; physica! force, or the threate ed use      if. shown on the cams. A combination of government-issue doc ments ay bo
of a dea l weapon, commiited by a cuiioiit or roiiVtc s ouse, r eui, t g ardian           provide . See msuuctions for estion 18.b. Supplemental Documentation.
oftiie viciim, by a person itn whom wu vianr, snares a child in somoiuii, bj a
person who is cohabitati with, or has coiwijiKu witr, rite victim as- a s e use           1: me transfereo/ uyei is « member of the Armed Forces on active duty acquiring a
p rent, o uar ian, or o a erson siniiin V Stltiaie lu a s ouse, uuiertv oi                fntunn m the State where l s/ner permanent duty station is locate , but he/she ha
guardian of die ictim. The term includes at! misdemea ors un have s a,                    a d: wei license l.vrn another Stal , die transferor/seller should list the
element the use or attempted use ci'phvsio V, (nice or u . rnrealoneQ ..n n ueadly        tf rj.tei.e s'Wy.'t s rniiitci-y identification card and official orders showing where
weapon fe.g-., assa lt and uau ryl, tv tlie olTo r! i cointTiiued by one ,v,' du,         h r."ter permanent duty station is locate in response to question 18,a. Licensees
defined parries. (See Exception to Jj.li n.) \ pisrsor. who tins bee:: c.- wicted of      n a-<epu.Uettor.i-, FCS orders to establish residency.
a misdemeanor crime o domestic v,oU:n.,. iil u is ot pioliibited umrss: ; ijue
person was re rese ted by a lawye r gave up the ight to a lawyer or {/.) it vlie          Qdcstior. lit.b, up iemeatal Documentation: Licensees may accept a
 erson as cn tled to a jury, as t ie by '. jury, or gave up the right to -i juty trial.   cowo.iuvion ot valid governme t-issued ocu ents to satisfy the i entification
Persons subject to this exception should osn er no" to ll.i,                              docu ent re uiremenu; of the law. he re uired valid government-issued photo
                                                                                           idcindiratior cloeuminv bearing tite name, hotogra h, an date of birth of
Question 12, . Immigraiiou Sluau': a,i alien a mitie lo the UnMed uimes under             triusievee/b tyei- rnn tie supplemented by another valid, ove ment-issued
a nonimmigrant visa includes, amon?, otiiDs. ire.-sons visiting the United f .tes         uoamunt showing the trunsferee's/buyefs resi ence a dress. This supplemental
te porarily for busine s or leasure, pers ns suidyi g in the United .via y; v/rto         dj ninuitahi'n '•houbl bs fit'or t in question I8.b,, with the issuing authority and
maintain a resi ence abroa , and terrain temoorary foreign worker , i .-i.nfl alie s      type of i entification presented. For example, if the tra sferee buyer has two
must answer ''yes'' to this questio an |ik.i i.-le -;h.- additw ! doetiii.<r.UsJ(m        b r.'.M of residence at i - trying to bu a han gu in State X, e may provide a
require under uestion 18,e. I'erman n .-esidsni a»;« s and aliens admitted                c ,\ c'/s lice se (stowhg his rmie, date of birth, and photograph) issued by State
to the Unit d States pursuant to either vivi Vise. V/aiver Program or o l ir.ittuions     V nod another sovcrtunam-issucd document (such as a tax doc m nt) from State
otherwise exempting them fiom risn e „ i i-.- . '.i.s mav-.ir. we.-'ft-, v '.".i : hi,                itis ruiJ« :< address, A valid electronic document from a government
and are not require to submit- the a iitr. tkir.-imcmtiiKm unde: qu , • m ; «.,c          vksou may oi.e-.t is. utpplenietUal documentation provided it contains the
                                                                                          tdauR-ico's/tu ei's 11,1114 ana current reside ce ad ress,
Question Ii , U.S.-issued Alien Num'e               ils imt Ruraber: 1... • 'i.uo
alien and a mission numbers may b? loiin'l > i ; ful.ov'mg U.S Depart,,, n'i or           Qirefia-o 18.t. Ki ; ti. ii, to the NouimAiigront Alien Prohibition an
Homela Security documents: Legal Res i, Cai or i:iiiplaymernL..i.,-.c.:catio„             /v .ev'ta'lde I)'ic'.n\u.r,;atiou; An alien a mitted to the United States un er a
 Card (AM or USCISit), Amval/Depamtiu Re.or , Form J 4, or Form 7?7 fl94li)               ridr.immigratit visa n ot rohibited from urchasing, receiving, or possessing a
A itional information can be o tainud frr> • twcbpy v. Ifyo.i. c- U.:;.                   fi-.:-:....\ irthoulKa ,!) is i possession of a hu ting license or permit lawfully
citizen oi U.S. national men this ues. tirr r' o' ': . a i ;(i r -.nk
                                                                                          i«u.il tr the Fe ci.a Ouvommeiu, a Siam or local government, or an Indian tribe
                                                                                          feaciall recognized by ihe Bureau of In ian Affairs, which is vali and unexpired;
 Question 14. Under 18 U.S.C. 92i'(a)t! i, 1 'vvitd loraporsen t , r ;,, c m
                                                                                          (21 js r.dmii.tt 8: Uni ii Slates fbi lawful hunting or sporting purposes; (3)
 the business of ealing m firearms wittinu .i;\r .» A ;rson is ntp.-i . s i . tl.e        h-is reoeived u wr.ive - i i oiti the proliibitio from the ttorne General of the
 business of dealing in Itreshros ifne/shelT ,, am.-mion, i .-j;: ¦
                                                                                          tJi'.r. -.11'i ues; ( -i ,s n . otfrcitil representative of a forei n gover ent who is
 de ling in firearms as a regular coone r, <t , mess vim't e p. . :
                                                                                          ace:cd:.. 10 the J, u 5 Smtns Govemment or the Government's mission to an
                                                                                          ime-.vficaml o£,?.i:i£ ..'or iiavi g ib


 Page 5 of 6                                                                                                                                              ATF E-Fonn 447.1 (5300.9)
                                                                                                                                                          Revised October 20 Id
     Case 6:18-cr-00016-RWS-KNM Document 146-1 Filed 10/12/18 Page 9 of 15 PageID #:
                                        1675

headquarters in the United Slues (S , - r n •• - ! ii’ tcsen’ative , f-r ;.r                     y i :=chrci; .tv; t.vf.iitdi-d if an NFA firearm has been approved for
government who is on route to or t'ro .v. rn,,! . i r.’ntiy :<j w iieh :?                        .<0 :• t T ¦ 1 if.gal entity such as a corporation, and no backgroun
accredited, (6) is an official of a foi-tni \ - .eat or > distinguishfi fj.i-iritn               ,;!; /ns '.tt pert of the. NFA approval process on the individual who
visitor w o has been so designate h;' t , -n nt • •rState; cr (7 , s a .'treign                            ,:jvc v .p r, , 1. ;'!>t!vi uals who have undergone a background check
law enforcement officer of a friu il ,- f. iv ;, ;n .;o\ cm, nit entering K.5 In .ted                   ¦: il-sK T rocess are iisted on the approved NF transfer form.
States on ofTicjal lo enforcement 1, tr.
                                                                                                                                         Section C
Question 19. NICSB ACT<GROlll f.> ¦"Qi ! Kf- iS J. sO ,, ,,, ihat
prior to transferring a y firearm In hi, .ii’’ , : j. its .alireirri: ••• a,                     iSi: !.-<¦ ns ?. J in ; '''.Tninifcr oh a Different Day and Recertification; IFthe ,
manufacurer, or dealer must first conn: , r ;';ii,m l fits,a.ilfr r i.'                          r?> -\' s take. . m a tlifieftn: day from t e date that the transferee/buyer
Backgroun Check System (NICS). N1C3 ’'.ii' advise (he licensee 1 r trie                          tTSeeder u fi e !iu «e must again check the hoto identification of the
system finds an information that the |.i.. uisv ,s rohibite by l *.                              ir.nisfe.'ee/buye,- f.-.c timu uf transfer.
possessing or receiving a firear . Po, . p -sts-.'.'this form, conta;'. . .’ir S
include State agencies designated as pom! - **roi«sct C or POCs") i ;''ucl                                                                Section D
NICS checks for the Fe eral Go cinnvi'
                                                                                                 •: , .. .„n efi, v.j .oai inis) lAacti tiofl: These blocks must be completed with
T e lice see shoul NOT co tact NiCS aiiu niui i stop the uwbaciion i u'. rc is                         ; ju '.'.i ih :..rrt.;'.o;,. Firearms manufactured after 1968 b Federal firearms
rea onable cause to believe th t the tiam s r.i(ii-itbitcd ik. - - u.i'v g                       i , a, si, - hl „ii ke tn kefi with »s«i#l number. Should you acquire a firearm
or ossessing a firearm, including .1 m., !:..cwi>iiycf atuwots' ivesuo                           . , :galry no: r. rt. cd, h). e scvisi umber (i.e. pre-1968); you may answer
11. a.; the iransfcrae/bu er.answsia •yor .. ric,;s'.i . in 1 !.b. - ; ¦ iihb. -                          i '.fi ' Ss id Kumoer), 'N/ 11 or None."
12. c.; the transferee/bu er has ur.'j'.vi.t' t /e.' t question 12 d I.. s> it ered
 no" to question |2.<U.; or ihe tiTin'iicit r/biiy,:! car,not provide the c - .:••• dation       ,•     'man i .ir :ut.a>.w kre involved in a transaction, the information required
require os questions .it,a, b, Ci c. V/.'iUi, ,s f,. /kny person v.l.c a                         l. ¦ r., hpn D, q.iisfinna 2 -38, must be provided for the additional firearms on a
firearm to any perso he/she Irnov.s .'r h.. .: .;i:,.:.;ii.;!c etiuso it,; c!, -,' K -.iiibite           i... 'ji,i'..';l ,i ..a.rer, d musi be attached to this ATF For 4473.
from receiving or possessing a •f iaariv-. e.t die v,.', eve if- ¦': ii/seller
has com lied v/it the Fcdorzi baci.fj {I .;*; .'quij tKmts                                       " . c .*f3i vi'r«i...u i, bu ire titif limited to: pistol, revolver, rifle, shotgun,
                                                                                                 iv frame cii.d ulnei (.rearms ilia; are neither handguns nor long guns (rifies
At the time that NICS is ccimacu , ti . r. .yr. .-e.jp.d ir, quuiroM 1 9 ». -                    11 ,i i'guns), i ch a.- I'ici ms having a pistol grip that ex el a shot un s ell (pistol
19.0.: the date of cor.luel, the'M S fo e.) i •i'.-.ii .ictiuu immwr, ai. l f.v I .itial         g. | .i-earmj oi NFA fmcarms (mschi«egun, silencer, short-barreled shotgun,
(first) response provide by NICS oi b'tot* he iieeusee may rev ,.-! t ;s ;!r,!e                       i, 1 barrel-c'rifle 'Hn hive device or "any other weapon").
the firearms may be transferred to the iinsiMev buyfir ( so nown ii:i 'ns Missin
Disposition information (MD1) date, in I Tn. ihai M1CS |w.*<ides for il"!r;y i                   ; ’•Hina, firevi w: |> in liases by the sa iransferee/buyer may not be dde to
tramucuo s (Stales may not pruvi c tm aatej, i fine ii;oi»ee leeei'.i-.t,v                       t a(l«t ie t .bje! r/sellm has signe aitd date it. A transferee/buyer w o
subsequent rssponse(s) befoie tuitMerri .I >ireaim, i.Tc tive iee ti. record in                  \ ..i,:. re a, r,'-i v, •¦jfi i "mi.., irtanns after tlt transfeior/seller has signe an
  uestion I9.d. any response late: prr,v»-.f.u dv .-ijCS or vi .c. ate, or rii'.-! .10                        fone uipsi com lete a new AIF For 4473 and u dergo a new NICS
res onse was provided within 3 busme.i ::vn. Tiiie iransucl uii was ind
later o erturned i addition lochtrs'iiii' 11'r eved ci-d enieru'i,, t,.,,' ,’srr, die
licensee must also check the 'Gveruirnr; i.Hix imi, it o.Vided, m . u                            i¦     it jiid,1. i"i. iw i. ir wt e lic nsee's us in recor ing an information he/
overturn certificate issued oy NiCS or lliv Iwuc t irC (u the AC! Jkin,. » ij. ifibe             in ;iei,cs.„ui i.or. ’i busi,less.
licensee receives a response ham VCn «> me •we rtiwr the firearm i -, ,.„mii
transferred, ne/she must record ¦ifii;, i «<• (i.rbon m q’.ic.jiic.ii i9.e. Ho i" f.iates        t,i.i k.ioii ii. ,. io,:!t u.,1 nix, or write Piivaie Party Transfet in question 31, if
acting as points of contact or NiCS chf Ti may use terms other than1 or. r aed, *                II i ,,. set a t me sale or ansfer o a firearm between private
  delayed," cancelled,' or1 rfe/rit       s. i ettsis, uie licTisce jiuK.,,. v.lievh me          u t.,-;.'.. rd /i'Ju.v; a, ukcoitlanve with ATF Proce ure 2013-1. This will assist
 box thatco esponds to the biitics us i':, Some f mr. ma not                                     tiit ivonsee b docuin-ming wmch Iraissciio records correspond with pr vate
 tr nsaction num er for eniaU' Ito .t r ’ r1- 'fr ¦¦                                             p k,,s'v;.,a v thcri ma be no corres onding A&D entries hen the
 three busi ess cay period, a iti rt •>> - ,• rui; ri                                            P : ’ o n r 'lxtc i bccMise         as enied, delaye , or cancelled.

 NICS responses: IfNiCSprO iiitsa yr, -1 '*¦ ;i,',|).o;, tiie tuinsrir r.                                                        'Privacr A v information
 procee . NiCS provees a "ov-. , •• .l,"t .ns '. taeti; m.., ,,.vi;'.ici
 is rohibited from traiisieirmg t e liter;, i > ,ii;i:,.eie ;/hu !ir. If X. provides                        ...in or t:.:: ,r • r.aticn it aurho zed under 18 US.C. 23(g). Disclosure
 a 11 fl rto.vsa" res o se, Ihe tra.'.sfaK. Til,1 ,• , b kd fio minstriv n: •.•Tuarm             c iiform.nim, b> tl oimnsferec/bu-yer is man atory for tire transfer of a
 unless 3 business da s ave elap-,:.j aI . ' -;:ar,si.u, I'aCt: ?;• , ' i'*’1 ?s                 fire nv Disclnsuro o-' the i dividual's Social Security number is voluntar . The
 not advised the translcror/stller rh. iiir • . - .Thu; n’t .•rcciorr, ¦ - --lion of             i - im I'cti! n i r. ifv the tiiuvs ireo'i fcuyer's identity.
 th iireann would be in vioiatir. of l. - t fifi. ot; ,. i:,r.!fr) ior u errm ie
 of how to calcul t 3 b siness duys i it 'i.i •fn .aesi-' .kvow.-,1 r';<. •,: .,/.|lCS           Fo 1* i rmition ab n • *' c ¦'outine. uses of this form see System of Record Notice
 also ill piovitlo a Missing Dispci.v.iii i , • i ,>Pun'.aiQI, date thru ' . r.usiheB            m. . ii •. ¦ - iioty En oii'cmcm Records System (68 FR 163558,
 business days and reflects whe liit f-nk i c . • -i ba .•ru.y.i.wd• '--ftaw.                    Ji ::vr ;¦}, 2U0-.).
 Stales may not rovide an MDt dr.iC, Aji.v i,m- may imp se <i o
 hvnsferrmgjtreanns.                                                                                                         f upci-rron; l -cuciion Act Notice

 Questioris 20 aud 21. MCS \'r.e::„i:,,v,. ¦;', , ...i.., k oi ow . •                            T " ' nr : •• ? '!i; foim is m accord nce with the Paperwork
 transfer qualifies for any of tnfi f-<r (- trv v , i CTlt.ifinrriy >: ¦¦ i f y the e             R . - A,'; r'i , Ti:-'purpose ofthe information is to determine the
 include: lu.translersofNaribikii T.i, ¦ f ,: m iri .: ,. ¦; i s                                 c- ; . o ihi. (•:!' rveec-; and pos ess firearms under Federal law. The
 un ergone a background check •ici,; t '¦•¦¦¦ I'lMuk'-, i,                                                  t.o i: r'v] 'ectni by ATF officers an is required by 18 U.S.C,
 where the transfereevcniyer has ri. ise'.t,; .vi'i i .-.ii                                       9 , ,323.
 allows the transferee/buyer lo osscsi, i',, ¦ • ’. ri.r . tirAaai: ,.ci ¦, . : ..v
 has been recognized by/.. (F a; vrl:.: p ¦ . , r r ti '¦ (il r, o'. iai,                         V ; ' iiKfi m, i jssonate with t lls collection is 30 minutes per
 or (c) transfers certified by A"? u; e,:i::,, if.irir.i-; , 1, ,,;r                              ti i' c • c; i, * !|;pi iu»g on moiii ual circumstances. Comments
 check requirements is impmetiecbi!* >f ; . f rv 'fii- f; ,'r                 t .                 al-•, : acci nv 1 ! ,sn vder esumate and suggestions for reducing it should
 exceptions, Ute licensee tm obioi;i t.v n ioc:;T,;,i n,                                          l i .1 if*. in r m.ni Offirer, IT Coor ination Staff, Bureau of
 478.131. A lireurm must not be iw.rie. ,i r. ., .•rtr.'.Uccefiwd; \ ii.                          •" fobs. ... . . rtq.iosives, Wa hington, DC 20226.
  provi e such documentation.
                                                                                                  A1 m, icy n v r.,t!.Jirtor rponsor, and a person is not require to res on to,
                                                                                                  a 'ion o intbrn "iuh jiness t ois ikys a currently valid OMB control
                                                                                                  n. , C01..11 t.V. . > is uitdrsurec'

  Page 6 of i                                                                                                                                                       ATF E-Fomi 447.1 (5.100,9)
                                                                                                                                                                    R vised Oclobtr 2016
        Case 6:18-cr-00016-RWS-KNM Document 146-1 Filed 10/12/18 Page 10 of 15 PageID #:
                                            1676
                                                                              G#2i?01                                                                OMB No, 1140-0020
        U.S. Department of Justice
        Bureau of Alcohol, Tobacco, Firearms and E plosives                                  Firearms Transaction Record

          ARNING: You may not receive a firea m if prohibited by Federal or State Saw. The information you provide will be use to                   TransferoFs/Seller's
         etermine hether ou are prohibite from receiving firearm. Certain violations of the Gun Control ct, 18 U.8.C, 921 et                         Transaction Serial
        seq., are punishable b up to 10 year im risonment and/or up to a S250,000 fine.                                                               Number df a y)
        Read th Notices, Instructions, and Definitions on this form. Prepare in ori inal onl at the licensed remises ("licensedpremises"
        includes business temporarily con ucted from a qualifying gun show or event in the ame State in whic the lic nsed premises is
        located) unless the transaction qualifies under 18 U.S.C, 922(c). H entries must be hand ritten in ink. "PLEASE PRINT." oldlet1
                                                       Section A - Must Be Completed Personally By Transferee/Buye IP
        1. Transferee's/BuyePs Full Name (Jf legal name cont ain an initial onl , record "10" after the initial. Jf no niddle initi l or name, ecord NMN .)
         ast Name (Including suffix (e.g„ Jr, Sr, 11, III))  First Name                                                Middle Name
        YOO                                                       HCON t                                                     JONG
        2. Current State of Residence and Address (U.S. Postal abbreviations are acceptable, Cannot be a post office bo .)
i       Number and Street Address                                                                    ount                                             State ZIP Co e
    V                                                                                                           SMITH                                  TX 75703
                                        hi
                                                  Q [fG"
W\01
        3. Place of Birth
        U.S. City and State    Ur         ¦DR    F6r. C jUiti y
                                                                                4. Hei h'.
                                                                                Ft. 5
                                                                                                 V/cight ft. Se
                                                                                                 ,T ts.)   0 Male
                                                                                                                             7. Birth Date
                                                                                                                             Month           Day           Year
                                                              (C cj>i~urt
                                                                                In- . aL-      <9Q             fimale         8              28             1993
        8. Social Security Number (Optional, but will elp preve t misideatification)         9, Unique Persona! Identification Number (UPIN) if applicable (See
         500515475                                                                           Instructions for Q estio 9.)
        lO.a, Ethnicity                  IQ.b, Race (In ad ition o ethnicit , select one or more r ce in LQ.b, Both 18,a. and lO.b. must be answere ,)
        l~l Hispanic or Latino           H American In ii vn or l »<a Nafiv • M ~hjc* or Africa Am'i-'cm'' White
              Not Hispanic or Latino                                                     i'iative Hawaiian or Omer Pacific Islander
        11. A swer t e following uesrioru l chocking or marking "yes" or "no" in the boxes to the, right of the questions.                                        Yes No
        a. Are you the actual transferee/buyerofthe firearm(s) listed on this form? V/Y.nring; You are not the actual transferee/b yer if you a e
           acquiring the firearm(s) on behalf of another erson. If ou are not the actu l transferce/buyer, the licensee cannot transfer the
           fi earra(s) to ou. Exc ption: Jf ou a e picking p a repaired fire.mm(s) foi a other pe son, you are not equired to a swer 11,a, a d may
                                                                                                                                                                  mn
           proce d to question l l.b. (S Instnictions for Q estion 1 La.)
        b. Are you under indictment or information in any court for a felony, or any other crime for wnich the judge could imprison you for more than one
             ear? (Se Instr ctions fur Question 1 l.b.)                                                                                                           nm
        c. Have you ever been convicted in any court of a felony, o any other crime for which the judge could have i prisoned you for more than one year,
           even if you received a shorter sentence including probation? (See I stniction fo Qu stio II.c.)                                                             0
        d. Are you a fugitive from j stice? (See i structions fo Que tion 1 La.)                                                                                  00
        e. Are you an unla ful user of, cr addicred to, marijuana or any depressant stim Janf rorcotio drug, ar an other controlled substance?
           Warning: The use or osse sion u marijuana remain!', nriiav/fui uuder Fsiierui iaw regardless of-whethe it has been legalize or                         0m
           decrimin lized for medicinal or recreational purposes in the state where von resi e,
         1. Have ou ever been adjudicsf.ed os nertnl defective OR havp you ever bren r.omraittacl to a mental institution? (S e Instructions for Question
           Jl )                                                                                                                                                   0m
         g. Have ou been ischar ed from *2:: rms rorcc- un er d.slicmorable condilLmj1                                                                            00
         b. Are you subject to a court order rest; aining ou from har ssing, stalkin , or threatening your child or an inti ate partner or chil of such artner?
            (See Instructions for Question JJ.h)                                                                                                                   m
         i, H ve you eve been convicted in any court of u rnisde ieu. ior crime of demesne violence? (See I stnictions for Qu stion ILL)                           m
         12,a. Countr ot Citizenship: (ChucktList More: than one if ntp'icable Nationals of the United States may check U.S.A.)
              (3 United States of Ameri. ¦) (U. .A., T] OH.- L ' tr /Cont n.e sry ;
                                                                                                                                                                  Yes No
         12,b, Have j'ou ever renounced en,' lini:ea Stains r dranship,                                                                                                m
         12.0, Are you an alien illegall oi unlaw fully in the Umle S.dtes?                                                                                       o
         12.4.1. Are you an alien ho has been admitted to die: United Shies u der a nonimmigrant visa? (See In tructions for Q estion 12,d.)                      nm
         12, ,2. If "yes", o ou fall within any or tire exceptions stared in the instructions? N/A                                                                a0
         13, If you are an alien, record you- M: .-Issued Alien or Admisoi.on numV er (AR4, USCISti, orI94d)\
         Previous Editions re Obsolete                                       Trsnsfa ce/BeyAr Co'rifi ..'.c. to. Next Page
         Page 1 of 6                                                        STAPLE IT PAGES BECOME SEPARATED                                        ATF E-Fono 4473 (5300.9)
                                                                                                                                                    Rjsvbed October 2016
 Case 6:18-cr-00016-RWS-KNM Document 146-1 Filed 10/12/18 Page 11 of 15 PageID #:
                                     1677

I certify that my answers in Section A are tr e, correct, and complete, I have ead and un e stand the Notices, Instruction , an Definitions o ATF
Form 4473. I understand that answering "yes" to question 11.a. ill am not the actual transferee/buyer is a crime punishable as a felony under
Federal la , and ma also violate State andi/or local law. I understand that a per on ho answer "yes" to any of the uestions ll.b. throu h ll.i
and/or 12,b. through 12.c, is prohibite fro purchasin or receivin a firearm. I un erstand that a person who ans ers "ye " to que tion IZ.d.l. is
prohibited from receiving o possessing a firearm, unless the person ans ers "yes" to question ll.d.2. and p ovides t e documentation equi ed in
18.c. I also understand that makin any false oral or written statement, or exhibitin any false or mis e esented identification ith espect to t is
transaction, is a crime punishable as a felon under Federal la , and ma also violate State an /or local la . 1 further understan that the repetitive
purchase of firear s for the urpose of resale for livelihood and profit without a Federal firearms license is a viol tion of Federal la . (See

14. Transferee's/Buyer's Signature                                                                                                    15. Certificati9n,Date_

                                                                                                                                       7 <*h 1 Of
                                                                                                                                       H     mr |„-J. .J j N         V
                                                     Section B - Must Be Completed By Transfcror/Seller
                                                                                     17. If trans er is at a qualifyi g g n show or event:

  | | Handgun             Long Gun        j j Other Firearm (fiaire, rece ver, elz, Name of Function:.
                          (rifles or           See Inst uctions for Question <6.)
                          shotg ns)                                                 City, State
 18,a, Identification (e.g,, Virginia Driver's license (\'d DL) ot othe v lid government-issued pnotc identificatio .) (See Inst uctions for Que tion 18,a.)
Issuing Authority and Type of Identification                Numoer or. Identification                              E iration Date ofldentification (if any)
 TEXAS                                                                                                             Month           Day              Year
                                                          06735130
 CONCEALED HANDGUN LICENSE                                                                                          8               28               2020
      18.b.)

18,c, Exception to the Nonimmi rant Alien Prohibition If the transferee/buyer answered "YES" to 12.d.2, t e transferor/seller must record the type of
      documentation showing the exception to the prohibition and attach a cop to this ATF For 4473. (See I st uctio s fo Question 18,c.)


          Questions 19,20, or 21 Must lie Complete Prios ToTheJiiLnihr Of Thei8irtarm(s) (S e In tructions fo Questions 19, 20and21.)
19.a. Date the transferee's/buyer's identif ing information in Section A was         19.b. The NICS or State transaction number (if provided) was:
      transmitted to NICS or the appropriate State agency
       Month Day Year


19.c. The response initially (f st) provided by NICS or the appropriate State
      agency was:                                                                          appropriate State agency:
               Proceed Q Delayed                                                          Proceed                               (date) tI | Overtu ed
                                                                                                                                        l
                                                                                          Denied                                (date)
               Denied [Thefirsarmf ) my a irur,sfe<reio
                                                                                          Cancelled                             (date)
       Q Cancelled               if State law remits (optio al)]
                                                                                     n   No response as provided within 3 business days.

19.e. (Complet if applicable.) After me fu'cann was fraitsfcrred. Iltc foll wing response was receive from NICS or the appropriate State agenc on:

                               (datej.            Proceed                 Denie               Cancelled
19.f. The name and Brady identification number of the NICS examiner. (Optional)           I9.g. Name ofFFL Employee Completing NICS chec . (Optional)
                                                                                          JOHNNIE FOSTER
                   (name) (number)

                                   •   ~ lir- ---»•• • • **w t » »-* UJVS J.1A. i k T ( 4 i WWVUtJ WU Ull JXXVL4 v tvsuui rv kX\J Y1 111              -V/Vl V Ul
          NFA firearm(s), as reflec ed on the ap roved NFA nuplicntion. (See Insinn twi for Questi n 20.)
21
          No NICS check as required because the transferee/buyer has a valid permit from the State here the transfer is to take place, hich qualifies as an
          exe ption to ICS, (S e inst uctions for Que ti n 21)
Issuing State and Permit Type              Date of Issuance (fa y)             Expiration Date (if any)          Permit umber (if an )
 TEXAS, CC P/C P L/C id L/LT C                                                       8/28/2020                           06735130
                                               Section C - Musi Be Co leted Perso ally By Transferee/Buyer
If the transfer of the fireaiTn(s) takes lace on a different day from the date that the transferce/b er signed Section A, the transferee/buyer must complete
Section C immediately prior to the transfer of t e fireann(s), (See Instruction fo Question 22 and 2.1)
I certif that my ans e s to the questio s in Section of this form are still true, correct, and complete.
22. Transferee's/Buyer's Signature
                                                                                                                           23. Recertification Date

                                                       Transferor/Seiler Continue to Next Page
Page 2 of 6                                         SIMPLE IT Pa GES 3ECO VI7i SEPARATED                                                      ATF E-Form 4473 (5.100.9)
                                                                                                                                              Revised Octo er 20Id
     Case 6:18-cr-00016-RWS-KNM Document 146-1 Filed 10/12/18 Page 12 of 15 PageID #:
                                         1678

                                 Section D - Must Be Completed By Transfcror/Seller Even If The Firearm(s) is Not Transferred
                           24.                                     23.                                26.                                        27.                     28.
     Manufacturer a d Importer (If a y) (If the                  Model                         Serial Number                             T pe (See In tructio s       Caliber or
     manufacturer and Importer are di ferent,               (If Designated)                                                                for Questio 27.)            Gauge
            the FFL must include both.)
L MOSSBERG/N/A                                               590                 R188306                                                 SHOTGUN                    12 GA
2.

3.

 .

REMINDER - B the Close of Business Complete ATF Form 3510.4 For Multiple Purc ases of Hand uns Within 5 Consecutive Business Da s
29. Total Number of Firearms Transferred (Pleas handwrils by priming e.g., -ers, one, 30. Check if an part of this transaction is a pawn redemption.
    two, three, etc, Do not use numerals.) One                                             | | Line Nu ber(s) From Question 2 Above:
31. For Use by Licensee (Se Instructions fo Questio 31)                                              32. Check if this transaction is to facilitate a private part transfer,
      MLorq '4 .                                                                            | | (See Instructions for Q estion 32.)
               trate name
33. Trade/corporate  name itd
                          andaddr
                              address
                                  ss ofoftransferor/seller and Federal Firearm License Number (Must co tain at least fir t three and last five digits of FFL
      Number X-XX-XXXXX.) (Ha d stamp may be used.)
 CASH AMERICA PAWN OF TYLER #3, ppi_# 5-75-423-02-9A-36808
 2013 W SOUTH EST LOOP 323 ,
 TYLER, TEXAS, 75701
                                           The Per on Transferring T e Firearm(s) Must Complete Questions 34-37,
                        For Denied/Caneelled Transactions, the Person Who Co pleted Section ust Complete Questions 34-36,
I certify that: (1) I ave ead an understand the Notices, Instructi ns, an llelinsvions on this ATF Form 4473; (2) he information recorded in
Sections B and D is true, cor ect, and complete; an (3) this entire transaction recor has been com leted at y licensed business premi es ("licensed
premises" include business temponmiy conducte from a qualifying guu show or event in the same State in which the license premises is located)
unless this transaction has met the re uirements of 18 U.S.C. 922(c), Unless this transaction has been denied or cancelled, I further certify on the
basis of (1) the transfcrce s/buyer s es ouses in Section A (an Section C, if applicable); (2) m verification of the identification recorded in
question 18 (an re-veiificatior. t the time of transfer, if Section Cwa completed)', and (3) State or local law applicable to the firearms business
   it is y belief that it is not unlnivfu! far me to sell, deliver, trans ort, or otherwise dispose of the fircarm(s) liste on this for to the person
identified in Sec ion A,
34. Transferor Seller sName (Pleeseprint)                                                            3(5. Transferor's Seller's Title     37, Date Transferred
                                                                                                                                                              \\-      \V1
           NOTICES, i;
                                                                                          ¦ - OMTS 4473 FOR.DEKIHD/CANCELLED R NSFERS MUST BE RETAINED:
                                                                                             .. Mh ua sfer of a fi. a r. is cxnied/cancelled by NICS, or if for any other reason the
Purpose of the Form: The mfoiwaticir e d ot-.difi. -.at or on this for >ir. c signer          rrr.sftr is not ronpletef, .ifbr n ICS cheek is initiated, the licensee must retain the
so that a person license under I8U.S C. 923 may determine if he/she may                      ATF Form 447.7 in his/her ecords for at least 5 ye ns. Forms 4473 ith respect to
lawfully sell or deliver a firearm to the person identified in Section A, and to alert       which a sale, delivery, or t ansfer did not take place shall be separately ret ined in
the transferee/bu er of certain restrictions on the receipt and possession of                alph betical ( ame of transferee) or chronological (b date of transferee'
firearms. T e transferor/selier ofa f,reaim m jsi deter ine die lawfulness of the            certification) oraer.
transaction and maintain proper recoidi of the n am.action Consequentl , tiu
transferor/seller must be familiar with lbs pit,visions of 18 U S.C. an the                  ifdtc trni .sfero.' seiler o: die transferee/buyer discovers that an ATF For 4473 is
re ulations in 27 CFR Parts 478 an 79 i-, etermining ti lauful ssi of the sal?               inconr.p'eto or improperly co pleted after the firearm has been transferred, and the
or delivery of a rifle or shotgun to a resident of another State, the                        transferor/seller or the transferee/buyer ishes to correct the emissio s) or
transferor/seller is pres med to know t e app icobifi State laws an ublished                 er. ar(s). photocopy the inaccurate for and make any necessar additions or
ordinances in both the transferor selier's State and the transfcrcc s/buyefs State.          revisions to the photocopy. The transferor/seller should only make chan es to
(See ATF P blicatio 3300.5 Slate Laws and Published Ordin ces.)                                actions B an D. The imnsferec buyer should onl m ke changes to Section A and
                                                                                             C, Whoever ma e (lie changes should initial and date the chan es. The corrected
Generally, ATF Form 4473 must be completed at the licensed business re ises                  pi.j.occpy should oe ahachei to the origin l Form 4473 and retained as pari of the
when a firearm is transferred over-the-counter. Federal law, 1G U.S.C. 922(c),               (raiiafeiGi SiSClicTs permanei.t records,
allows a license importer, manufacvuiei, oeslev o sell a lirtarn t,,
nonlicensee who does not appear in parser a* tho licensee's Ivuiiua.is • v,r ;;,rs ontv      BjpoHtrtion of Firear : fTc State or Commerce Depart ents may require a
if the transfcrec/buyer meets ceriain req ireme ts. These requireme ts ate an                firearms i porter ui obtain a license prior to export. Warning: ny person who
forth in section 922(c), 27 CFR 47S 96(b), and ATF Procedure : 0 3-2.                        txpons t> firearm 'without proper authorization ma be fined not ore than
                                                                                             $1,000,t'/jt) and/or impriso ed for not more Ulan 20 ears. See 2 U.S.C. 2778(c).
After the transferor/selier has completed die firearms transacuon, ht/sne must
make the com leted, original ATF Fu u. <-4 is (which incl des the iIol .es,                                                          Section A
General In tructions, and Definitions), and an u porti g do-ume s, i, U his/
her permanent recor s. Such Forms 4473 must be retained for at least 20 yean an              Tlie iransferee buyermust personally complete Section of this for and certify
after that period may be submitted to AIT. Fili g may e chronological (oy date               (n n, F.at the answer:, are true, correct, and complete, However, if the transferee/
of di position), alphabetical (by n me of pit. iaser), or numerical tty tionsaction          bu et is unable to lead an /or write, the ans ers (other than the signature) may be
serial number), as long as all ot the transferor s seller's com lete Forms 4473 are          Cu.v. leted by another person, e cludin the transferor/selier. Two persons othe
filed in the same manner.
                                                                                             tha Or. i an j'eroi/sellei) ust then sign as witnesses to the transferee's/buyer's
                                                                                             ans er ana signature,certification in question 1 .




Page 3 of 6                                                                                                                                                   ATF E-Fonn 4473 (5300.9)
                                                                                                                                                              Revised October 2016
   Case 6:18-cr-00016-RWS-KNM Document 146-1 Filed 10/12/18 Page 13 of 15 PageID #:                                                                                                \
                                       1679

When the transferee/buyer of a firearm is a corporalion, company, association,              ACTUAL TRANSFEREE/B YER oft e firearm and must ans er "NO" to
partnership, or other such business e tity, an officer authorized to act on behalf          question 11 .a. T e licensee may not transfer the firearm to Mr. ones. However, if
of the business must complete Section A of the form wit is/her ersonal                      Mr. Brown buys die firearm ith his own mone to ive to Mr. Bl c as a gift (wit
information, sign Section A, and attach a written statement, executed u der                 no setvice or ta gible thing of v te p ovide by Mr. Bl ck), Mr. Brown is the actual
penalties of erjury, stating. (A) the firearm is bei g acquired for the use of and          transferee/buyer of the firearm and should answer "YES" to uestion 11 ,a. However,
will be the propert of that busi ess entity; and (B) the a e and address of that            die transferor/seller may not transfer a firearm to any erson he/she knows or has
business e tity.                                                                            reasonable cause to believe is prohibited under 18 U.S.C. 9 2(g), (n) or (x).
                                                                                            EXCEPTION: If a person is p c ing up a repaired firear (s) for another erson,
Question 1, If the transferee's/btt et s name in question 1 is illegible, the               he/s e is not required to ans er 11 .a. an may procee to question 11 ,b.
transferor/seltermust rint the transferee's/buyer s name above the name written by
the transferee/buyer.                                                                       Question Il.b. -12. Generall , 18 U.S.C. 922(g) prohibits the shi ment,
                                                                                            trans ortalion, receipt, or possession in or affecting interstate commerce of a firearm
Question 2, Current Residence Ad ress: A rural route (RR) may be acce ted                   by one ho: has been convicted of a felony in an Fe eral, State or local court, or
provided the transferee/buyer lives in a State or locality where it is considered a         any other crime, punis able by imprisonment for a term exceeding o e year (this does
le al residence ad ress. County and Parish are one an t e same.                             not inclu e Stat misdemea ors pu is abl by Impriso me t of two years r less):
                                                                                            is a fu itive from justice; is an unlawful user of, or ad icted to, marijuana or any
If t e transferee/buyer is a member of the Arme Forces on active duty, his/ er              de ressant, stimulant, or narcotic drug, or an other controlle substance; has been
State of resi ence is the State in hich his/ er permanent duty station is located If        adjudicated as mental efective or has been com itted to a mental institution; has
the service member is acquiring a firearm in a State where his/her er anent duty            been discharged from t e rme Forces under dishonorable conditions; is subject to
station is locate , but resides in a different State, the transferee/bu er must list both   certain restraining orders; convicted of a mis emeanor crime of domestic violence
  is/her perma ent uty station a dress atr is/her resi ence a ress in response to           un er Fe eral, State or ribal law; has renounced his/her US. citizenship; is an ali n
question 2. if the transferee/bu er has t o States of residence, t e transferee/            illegally i the Unite States or an alie a mitte to the United States under a
buyer should list his/her current residence address i response to                           twitimmigrtutt visa. Furthermore, section 9 2(n) prohibits the shipment,
question 1 (e.g.. if the immfene/bin er is purchasing a firearm while staying at            transportatio , or receipt in or affecting interstate co merce of a firearm by one ho
his/her weekend home in Stale X, he/she sho ld list th address i State X in                 is under indictment or information for a felon in any Fe eral, State or local court, or
 espo se to q estion 2).                                                                    any other crime, punis able by imprison ent for a term exceeding one ear. An
                                                                                            i formation is a formal accusation of a crime verifie by a prosecutor,
Question 9, Unique Personal I entification Number (UPIN): For transferees
buyers approve to have information maintained about them in the FBINICS                     A mem er of the Arme Forces must answer yes" to 1! .b. or 11 ,c. if charged with an
Voluntary Appeal File, NICS will provide them wit a UPIN, which t e transferee/             offense that was either referred to a General Court artial, or at hich the member
buyer should record in question 9. The licensee should provide t e UPIN when                  as convicte . Discharged "under dishonorable conditions means separation from
con ucting backg ound checks through me MTS or the State POC.                               the Arme Forces resulting from a dishonorable discharge or dismissal a judged by a
                                                                                            Genera! Court-Martial. That ter oes ntit include an ot er discharge or separation
Que tion lO.a. and lO.b, Federal regulations (27 CFR473.l24t.c)(l))requive                  front the Armed Forces.
licensees to obtain the race of the transferee/buyer. This infor ation hel s the FBI
and/or State POC make or rule out potential m tc es uring the background check              EXCE TION'. A person who has been convicte of a felony, or any other crime, for
process and can assist ith criminal investigations. Pursuant to Office of                   which the ju e could ha e im risoned the person for more than one year, or who has
Management and Budget (OMB), effective Januar 1,2003, all Federal agencies                  been con icted o a misdemeanor cri e of domestic violence, is not prohibited from
requiring collection of race nd ethnicity inform tion on a ministrative for s a d            urchasing, receiving, or ossessing a firearm if: (I) under the law of the juris iction
records, were required to collect t is imormaUrm in standar form l. (See 62 FR                here the conviction occurred, the person has been par oned, the conviction has been
58782) T e standard OMB format consists of two categories for data on ethnicity;            expunge or set asi e, or the person has ha their civil rights ( u right to vote, sit o
"Hispanic or Latino," an "Not Hispanic or Latino" and five categories for ata on            a jury, d old public ojflce) taken a ay and later resto ed, ND (2) the person is
race; American Ind an or Alaska Native, Asian, Black or Air,can merican,                    not prohibited b the law of the jurisdiction here the convictio occurred from
Native Hawaiian or Other Pacific Islan er, and Wiiite.                                      receiving or pos essi g firearms. Persons subject to this exception, or who receive
                                                                                            relie fro disabilities un er 18 U.S.C. 925(c), should answer "no" to the applicable
Ethnicit refers to a person's heritage. Persons of Cuban, exican, Pueno Rican,              question.
South or Central American, or other Spanish culture or origin, regardless of race,
are considered Hispanic or atino.                                                           Question 11.d. Fugitive from Justice: Any erson who has fle from any State to
                                                                                            av i prosecution for a felony or a misdemeanor; or any person w o leaves t e State
Race - one or more of the follo ing responses must be selected: (1) erican                  to avoid iving testi ony in an cri inal proceeding, The ter also includes any
Indian or Alaska Native - person aving ori ins in any of the original eoples of             perso w o kno s t at misdemeanor or felon charges are pending against such
North an South America (including Central America), an who maintai s a tribal               person an who leaves the State of rosecution.
affiliation or community attachment; ( ) Asian - A person having origins i.t any of
die original peoples of the Far East, Sout ea t Asia, or t e In ian subconti ent,           Qucj'don ll.f. Adjudicated as a Mental Defective: etermination by a court,
including, for example, Cambodia, China, India, Japan, Korea, Mala sia, Pakistan,           board, commission, or other lav/ful authority that a erson, as a result of marke
the Philippine Isla s, Thailand, and Vietnam, (3) Black or Africa Ame ican - A              subnormal intell.genco, or mental illness, ihcompetency, condition, or disease; (1) is
  erson having or gins in any of tire Blac tacral groups of Africa; (4) Native              a danger to himself oi to others; or (2) lacks t e mental capacity to contract or
Hawaiian or Other Pacitie Islander - A erso having ori ins m any of ie original             manage is own affairs. This term shall include; (1) a finding of insanity by a court
peoples of Ha aii, Guam, Samoa, or otner Pacific islan s; nd (5) White -                    in a criminal case, ana ( ) those persons found incompetent to sta d trial or found not
person having origins in an oftite original peoples of Europe, the Middle East, or          guilt;/ by reason of lack ol mental responsi ilit .
North Africa. Any other race or ethnicity t at ooes not ait it in t ose indicated,
 please select t e closest representation.                                                  Co mitted to a Mental Institution: A formal commitment f a person to a mental
                                                                                            institution b a conn, ooard, com ission, or other lawful authority. The term
 Question 11.a. Actual Trt sferee/Buyer: For purposes of this form, a person is             includes u commitme t to a mental institution involuntard . The term includes
 t e actual trans eree/bu er if he/she is puenasing the firearm tor hitn/aetselfo           comnvtmem for mental efecti eness or mental illness, it also inclu es commitments
 other ise acquiring t e firearm forhim/lierselt'. (e.g., redeeming t fi earm from          for odter reasons, such as for drug use. The term does not include a erson in a
 paw , retrieving it from consignm nt, fli ea affle winner). A pe so is also the            mentoi institution for obseivution or a voluntar admission to a mental institution.
 actual tra sferee bu er tf he she is legitimately purchasing the firearm js a bona
 fide ift for a thir party. A gift is not bona ti e if another person offere or ave         BX EPjx'ON: Under te NICE Improvement A endments Act of 2007, a erson
 the person completin this form money, semcei,s), or item(s) of alue to ac uire             w o has been adjudicate as a mental defective or committed to a mental institution
 the firear tor im/her, or if the ot er erson is prohibited by law from rece in             in a Eiate rocee in is not prohibited by the adjudication or com itment if
 or possessing the firearm.


   ctual TRANSFEREE/tniyer examples! Mr. Smith asks Mr. Jones to purchase
 a tirear for Mr. S it (who m y o may noi be p ohibited) Mr. S ith ves Mr.
  ones the oney for the firearm. Mr. Jones w NOT THE
 Page 4 of (i                                                                                                                                              ATF E-Forai 4473 (3300.9)
                                                                                                                                                           Revised October 2016
  Case 6:18-cr-00016-RWS-KNM Document 146-1 Filed 10/12/18 Page 14 of 15 PageID #:
                                      1680

the person has been granted relief by the adjudicating/committing State pursuant to        objective of livelihood and profit through the repetitive purchase an resale of
a qualifying mental Health relief from disabilities rogram. Also, a person who has         firearms. A license Is not required of a person who only makes occasional sales,
been adjudicated as a mental defective or committed to a me tal institution by a           exchanges, or purchases of firearms for the enhancement of a personal collection
department or agency of Federal Government is not prohibited by the adjudication           orfora hobby, or who sells all or art of his/her personal collection of firearms.
or commitment if cither; (a) the person's adjudication or commitment was set-aside
or expunged by the adjudicating committing agency; (b) the person lias been full                                                    Section B
released or discharged rom all man atory treatment, super ision, or mo itoring hy
the a ency; (c) the person was found by the agency to no longer suffer from the ,          Question 16, Type of Flrearxn(s): Other11 refers to fra es, receivers and other
me tal health condition that serve as the basis of the in tial adjudication/               firearms that e neither handguns nor long guns (rifles or shotguns), such as
commit ent; or ( ) the adju cation or commitment, respectively, is based solely            firearms having a pistol grip that expel a shot un shell, or National Firearms Act
on a medical finding of disabilit , without an opportunit fora hearing by a court,         (NFA) firear s, including silencers.
boar , commission, or other lawful authority, and the person has not been
adju icated as a mental defective co sistent with section 922'(gX4) of title 18,           if a frame or receiver can only be ade into a long gun (rifle or shotgun), it is still
U ited States Code; (e) the person was granted relief from the adjudicating/               a frame or receiver not a handgun or long gun. However, frames an receivers are
commi ting agency pursuant to a qual fied menial health relief from disabilities           still ''firearms 1 by efinition, and subject to the same GCA limitations a any other
 ro ram. Perso s who fall within one of the above exceptions sboaid answer                 firearms. See Section 9 1(a)(3)(B). Section 922(b)(1) makes it unlawful for a
"no" to que tion II.f. This exception to air ad udication or commitment by a               licensee to sell any firearm other than a shotgun or rifle to any person under the
Federal epartment or agency does not ap ty w an person who as adju cated                   age of21, Since a frame or receiver for a firearm, to include one that can only be
to be not guilty y reason of insanity, or ased on lack of menial res onsibility, or        made into a long gun, is a "firea i other than a shotgun or rifle, it cannot be
foun incompetent to stand trial, in any crimi l case or u der die Un form Code             transferred to anyone under the age of 21, nor c n these firearms be transferred to
of Military Justice.                                                                       a yone ho is not a resident of the State where the transfer is (o take place. Also,
                                                                                           note that multiple sales forms are not required for frames or receivers of any
Question ll.h, Qualifyin Restraining Orders: Under 18 U.S.C. 22, firear s                  firearms, o pistol grip snotguns, since they are not "pistols or revolvers" under
may not be sold lo or received y persons subject to a conn order that. (A) wa              Section 923(g)(3)(A).
issue after a hearing whicli the person received actual notice of an had an
opportunity to participate in; (B) restrains inch erson front harassing, stalking, or      Question 17. Qualif ing Gun Sho or Event: As defined m 27 CFR 478.100, a
tlireatening an inti ate partner or child of such intimaic partner or person, or             un sltow or event is a function sponsored by any national, State, or local
engaging in other conduct hat woul lace an intimate artner in reasonable fear of           o ganization, devoie to the collection, competitive use, or other sporting use of
bodily injury to the partner or child; an fC}(i) includes n finding that such person       firearms, or an organization or association that sponsors functions devoied to the
represents a cre ible threat lo the hysical safet of such inti ate art er or chil ;        c llectio , competitive use, or other sportin use of firearms in the community.
or ( i) by its ter s explicitly prohioits the use, aliei pic use, or threatened use of
physical force against such intimate pari et or erhid that would reasonably be             Question 18,a, rdeutificiuion: Before a l censee ay sell or delivera firearm to
expected to cause bodily injury. An .ntirnate pt mef of a person is: the spouse or         a .lonlicensee, the licensee ust establish the identity, place of residence, an age
former s ouse of the person, the arent of a child of ihc per on, or an moividua!           of the transl'eiee/bu er. The transferee bu er must provide a valid gove ment-
who cohabitates or has cohabitmed with the erson.                                          issue photo i ent fication docu ent to the transferor/seller that contains the
                                                                                           transferee's/bu er's name, residence address, and date of birth. driver's license
Question II.i. Misdemeanor Crime of Domestic Violence: A federal, State,                   or an identification card issued by a State in place of a l cense is acceptable. Social
local, or tribal offense that is a misciaiueinor under Federal, Slate, or iribai law and   Secumy car s ai e no; acce table because no ad ress, ate of birth, or photograph
has, as an element, the use or attempted use o physical force, or the threatened se        is s own on the cards. combination of gove ment-issued document ma be
of a deadly wenpon, commute by a cutreirt or former spouse, arent, or guardian             provided. See instructions for question i 8.b. Supplemental Documentation.
of the victim, by a person with whom the victim shares a child in com on, b a
person who is cohabitating ith, or lias c habite with the victim a u spou e,               I the transferec/buyer is a ember of the Armed Forces on active duty ac uiring a
parent, or guardian, or b a person siir. a.-iy situate to u spo se, pwom, or
                                                                                           fi earm in the State nere his/her permanent uty station is located, but he/she has
guar ian of the victim. The term inclu es all mis emeanors that ha e as ar.                a driver's license f om another State, the transferor/seller shoul list the
element the use or attempte use of h s.cn! force ar the threatened uw o a eadl             t.-ansferee's/buyers military identification card an official orders showing where
weapon (e.g., assault and battery), if ie o', fenstt is coir.miited by one at the
                                                                                           his/her permanent duty station is located in response to question 18.a, Licensees
 efine parlies. (See Exception t ii.b. - 12.) person who has been convicted of
                                                                                           may accept elvctrc c PCS o ders to establish residency.
a mis emeanor crime o domestic violence also is not prohibited u e.u: (•) the
person was represent d by a U r er ot gave a the right to ti lawyer: or (2) it viie        Question ifi.b, bup lemerrtal Documentation: Licensees may accept a
person was e itted lo a jur , was trie by a jury, or gave up ihe right to ajury trial      co bination of alid government-issued ocuments to satisfy the identification
Persons subject to this exceptio should answer no" to 11 ,i.
                                                                                             ocuruont re uire ents of the la . The re uired valid gove ment-issue photo
                                                                                           icier,l.fieation ocument tearing the name, hotograph, and date of birth of
Question 12.d. I igration qi tus: An alien ad iiied to th United Slates un er              tmnsieree/utiye, may be sup lemented by another vali , government-issue
a nonimmigrant visa includes, among otheis, ersons visiting the United rates                 ocument showing die transferee's bu eds residence address. This supple ental
temporarily for business or leasure, persons stud ing in Ihe United States who             documentation should be recorde in question 18.b„ with the issuing authority and
maintain a residence abroad, and certain tem orar foreign woikers. These aliens            type ofidentification resented. For ex mple, if the trsmsferee/buyer has two
must answer es to tins questio a d provi e di ad itional tloeunieuialioii
                                                                                           Smies of reside ce ami is trying to buy a hand un in State X, he may provide a
require under question !8.c Perma ent resiaem alie s an aliens Jesaily a mitted
                                                                                           dm el's license (showing his n m , date of birth, and photograph) issued by State
to the United States pursuant to either the Visa Waiver Program or to regulations
                                                                                           Y ano another gover ment-iss e document (s ch as a tax document) from State X
other ise exe pting the from visa reoiiiitnienis may answer 1 no' to tins uestion
                                                                                           sho ing Ins residence address. A alid electronic document from a govern ent
and are ot required 10 ubmit the additional doc mentation unde quesi.oii i 8.c.
                                                                                           website may be used as sup lemental ocumentation rovided it contains the
                                                                                           tniii 'f.ree's/buyer s iiime anu curreni residence address.
Question 13, U.S.-is ued Alien Nu ber < r A intissiou Nun/ber: U b.-i s.ied
alien and admission numbers may be found on the following US. Dep.irt.Tiem of              Q estion Ifi.c. E Cpiiaus lo the No immigrant Alien Prohibition an
Ho eland Secu it documents. Legal Resideiir Car or Employment-Authorization                Aceu itthlo Bocumcnrafio ; An alien admitted to the Unite Slates under a
Card (AR# or USCIS#); Arri al/Departure Record, Tonn 194. or Form 797A (194#).             r >rii;iimi rant visa is not prohibite from purchasing, receiving, or ossessing a
Additional infor ation can be obtained fran.i www.cbp.gov Ifyou are a u.S
                                                                                           fi.saim if the filit.i (l) is m possession ofa hunti g license or permit lawfull
citizen or U.S. national then mis uestio sh uld be left blank.
                                                                                           issi ed ty Ihe Fcdei dl Government, a State or local government, or a In ian tribe
                                                                                           federally recognized b Ihe Bureau of Indian Affairs, which is valid an unexpire ;
Question 14, Under 18 U.S.C. 922(a)(l i, u unlawful for a e son v, rnsjage in
                                                                                           (2; •••Jiti adr/iitiCQ lo the United States for lawful hunting or sportin purposes; (3)
the business of dealing in firear s without a. hefinse. A erson is eng: gr. uhe
                                                                                           has received a wa.ver from the prohibition from the Attorney General of tire
business of dealing in firearms if he/she dw.os time, atte tion, -.rUso.: r to
                                                                                           Uirmd Slates, (4) a an official representative of a foreign government who is
dealing in firearms as a regular course of Iradt. m- b siness witn tt e m .-,|
                                                                                           aiT dued to the United States Gove ment or the Governments mission to an
                                                                                           int'.iiMUoiial on.ar aiion havi    its


Page 5 of 6
                                                                                                                                                         ATF E-Fotm 447S (S300.9)
                                                                                                                                                         Revised October 2016
   Case 6:18-cr-00016-RWS-KNM Document 146-1 Filed 10/12/18 Page 15 of 15 PageID #:
                                       1681

headquarters in the United Stales, (S) is an official re resentative of a foreign            NICS check must bo conducted if an NFA fireann has been approved for
gove ment who is en route to or from another country to which that alien is                tr nsfer to a trust, or to a le al entit such as a corporation, and no backgrou d
accre ited; (d) is an official of'a foreign governme t or a disting ishe foreign           check as con ucted as part of the NFA appro al process on the individual who
visitor who as been so desi nated by lire Department of Slale; or (7) is a foreign         will receive ihe firear . In ividuals who have ndergone a backgro nd check
law enforcement officer of a friendly foreign governmenl entering the Unite                during thoNFA application rocess are listed on the approved FA transfer form.
States on official law enforcement business.
                                                                                                                                 Section C
Question 19. NICS BACKG O ND CHECKS: 18 U.S.C. 922(t) requires that
priorto transferring any firearm to an unlice sed person, n license importer,              Questions 2 and 23. Transfer on a Different Da and Recertification: If the
manufacturer, or ealer must first contact the National instant Cri inal                    transfer lakes place on a ifferent day from the date that the transferee/buyer
Backgroun Check System (NICS), NICS will advise the licensee hether the                    signed Section A, the licensee must again chec the photo identification of the
system finds any information that tits purchaser is prohibited by lav/ from                transferee/buyer at the time of transfer.
possessing or receiving a firearm, For purposes of this form, contacts to NICS
include State a encies desi nated as points-of-contoct ("or POCs ) to conduct                                                     Section D
NICS checks for the Federal Government
                                                                                           Question 24-28. Firearm(s) escription: These blocks must be completed with
The licensee should NOT contact NICS a must stop the transaction inhere is                 the fireami(s) infor ation. Firearms manufactured after 1968 b Fe eral firearms
reasonable cause to believe that the trans sree/bu er is prohibited fiorn receiving        licensees shoul ail be marked with a serial number. Shoul you acquire a firearm
or possessing a firearm, including if: the trans eree/buyer a s ers "no" io uestion        that is le ally not marked ith a serial number(i.e. pre-1968); ou may answer
11 .a.; the transferee/buyer answers "yes' to any question in 11 ,b. • U ,i, or 12,b. -      uestion 26 with "NSN" (No Serial Number), "N/A" or None."
 I2.C.; the transferee/buyer has answered "yes" Io question I2,d.l.. and answered
"no" to question 1 .d.2.; or the transferee/buyer cannot provide the documentation         If more than four firean s are involved in a transaction, the infor ation re uire
required by questions 18.a, b, or c. WARNI G: Any perso who transfers a                    by Section D, questions 24-28, ust be rovide for the a ditional firearms on a
firearm to an person he/she knows or lias reasonable cause to beiicve is rohibited         separate sheet of pa er, which must be attache to this ATF Form 4473.
from receiving or possessing n firearm violates the law, even the ii'a feror/seller
has complied with the Federal backgrou cheek requirements,                                   ypes of firearms include, but are not limite to: pistol, revolver, rifle, shotgun,
                                                                                           recei er, frame an other fi ear s that are neither handguns nor long guns (rifles
At the time that NICS is contacted, the licensee must record in question I9.a. -           or shotguns), such as firearms having a pistol grip that e pel a shotgun shell (pistol
19,c.: the date of contact, the NICS for State) tra saction number, and the initial •      grip firearm) or NFA firearms (machinegun, silencer, short-barrele shotgun,
(firat) response provi ed by NICS or die Slate. The licensee ma record the date            short-ba reled rifle, destruedve evice or "any other eapon").
the firearms may be transferre to the transferee/buyer (also known as the Missin
Dis osition Information (MDI) date) in ID.c. dial NICS rovi es for dela e                  Aadiuonal fire rms urchases by the same tra sferee/buyer may not be added to
transactions (Stales may not pr vide this date], IT die licensee receives any              the form after lire transferor/seller lias signed an dated it. tnmsfereefbu er who
subsequent response ) before transferring the firearm, the licensee must icsord in           .shes to ac uire aoduional firearms after the transferor/seller has signe and
question I9.d. an response later provioe by NICS or the State, or that no                  dited Ihe fonn must complete a ne TF Form 4473 and under o a new NICS
response was rovi ed within 3 business da s, if the transaction w s denied an              cheek.
later overtur e in addition to checking the "Procee " and entering the date, the
licensee must also chec the "Overtauc. bok an , if provided, atuon the'                    Qttcxiiou 3L This item is for the licensee's use in recor ing any infor ation he/
overt rn certificate issued by NICS or tne Stale POC to the ATP form lA'ii. If the         she I'.nds necessary io conduct business,
licensee receives a response from NICS or die State alter the firearm lias been
transferre , he/she must record litis information i uestion 19,e. Note: States             Question 32. Chock this ocx, or rite "Private Party Transfer" in question 31, i
acting as points of contact for NICS checks may use temis other than proceed,"             the licensee is facihuniig the sale or transfer of a firearm between private
“ laye ," “cancelled, or “ enied." fn suc.t cases, die lice see aiiou.d check the          unlicensed individuals in accordance with ATF Procedure 013-1. This ill assist
bo that correspon s to the States les otise. Some States a ot ;ev:de a                     tiie licensee b documentin hich transaction records corres on ith private
transaction number for denials, However, tf a firearm is (nt sfe e '.v;/,!,-, the          patty vansfers, and v by there may be no correspondin A&D entries when the
three business day perio , a transaction mun «r is re uired,                               transfer did not procee because it was denie , ela ed, or cancelle .

NICS responses: If NICS provides a >-o«ui/ /esponso, the uansaamii ay                                                    Privac A Information
procee . IfNICS provides a “ca celled'' cr     emta" response, die tr.insi cio /selier
is rohibited from transferring the fueatm tome tiansferee/buyer. IfNICS provi es           Solicitation of ti s mlbrinatioa s authorize under 18 U.S.C. 923(g). Disclosure
a elayed" response, the tra sferor seller is ohioned from transferri g the Ihearm          ofthis informatio b the tre sferee/bu er is ma datoiy for the transfer of a
unless 3 business days have ela se and, befoie the transfer, NICS at e State has           firearm. Disclosure o the individual's Social Securit number is voluntary. The
not advised tlte transferor/seller that the transieiee's/buyer's receipt m possession of   number may be usee to verify the transferee's/buyer's identity.
the firearm would be in violation oflaw. t,See a.7 CFR 478.102(a) for an example
of how to calculate 3 business da s) If NiCit provides a “detaved" response, NICS          For information about the rouline uses of this form see System of Recor s Notice
also will provi e a Missing Dispo i ion Inibmaiion t,MDi) ate that ca dil tes the 3        .Jt.SiiCi.iAT) -0U8, Aegulauny En orcement Recor s System (68 FR 163558,
business a s and reflects when the firearrni's) can be t ansferred tinder Federal la .     Jaiiua/y 2 ,2603 .
Stales a not provide an MDI dale. State Ian m y impose a wani g perio on
tra sferri g fr a ms.                                                                                               Paperwork Reduction ct Notice

Questions 20 a d 21. NICS Exce tions, A NICS check is not re tvje-:. if the                The intoimation e uired on this for is in accordance with the Paperwork
transfer qualifies for any of the e ceptions in 27 CFR 478.102(d). Generally these         Reduction ct o 1995 The purpose of the information is to etermine the
include: (a) transfers ofNationai Firearms ikct firearms io an i.-.owi nal m has           eligibility of the transferee to receive and possess firearms under Federal law. The
under one a background check during me Wt'A a roval process, (t>) transJers                in ormation is subject to inspection b TF officers and is re uire b 18 U.S.C,
where the tia sfere /buyer lias resented the licensee with a ermit or license mat           z2 anti 923.
allows the transferee/buyer to possess, ucquiie, or cany a firearm, and t te permit
has bee recognized by ATF as a valid alt nm.tive to the NICS cheek ivq ytment,             Too estimated avera e bur en associated with thi collection is 30 minutes per
or (c) transfers certifie by ATF as exemp- i. cnusc com liance it ith il:u N v !3          re. iioiident or I'ccor ke'jpcr, depen ing on i dividual circumstances. Com ents
check require ents is impracticable. If the transfer quali ies for one o 'these            about tiie accuracy of this burden estimate and suggestions for reducing it should
exceptions, the licensee must obtain tlte o micmation re uire by V Lfh.                    be directe Io Report!. Manage ent Officer, IT Coordination Staff, Bureau of
478.131. A firearm must not be tra sferred M any tra sferee/hu er who ads to                ko'ioi, Tobacco, t ucunvu and Explos ves, Washington, DC 20226.
provide such documentation,

                                                                                           An agency may not conduct or sponsor, an a person is not require to respond to,
                                                                                           a collection o informauon unless it displays a currently vali OMB control
                                                                                           nunibt .r. Confide tiality is not assured,

Page 6 of 6                                                                                                                                             ATF E-Forai 47.1 (5700.9)
                                                                                                                                                        Revised October 2016
